Exhibit 10.17

 

ISLAMIC

 

REPUBLIC

 

OF

 

MAURITANIA

 

 

HONOR — BROTHERHOOD -

 

JUSTICE

 

 

EXPLORATION AND PRODUCTION CONTRACT

 

BETWEEN

 

THE ISLAMIC REPUBLIC OF MAURITANIA

 

AND

 

KOSMOS ENERGY MAURITANIA

 

 

Bloc C8

 

--------------------------------------------------------------------------------


 

INDEX

 

ARTICLE 1 : DEFINITIONS

 

ARTICLE 2 : SCOPE OF APPLICATION OF THE CONTRACT

 

ARTICLE 3 : EXPLORATION AUTHORIZATION

 

ARTICLE 4 : EXPLORATION WORKS OBLIGATION

 

ARTICLE 5 : ESTABLISHMENT AND APPROVAL OF ANNUAL WORK PROGRAMS

 

ARTICLE 6 : OBLIGATIONS OF THE CONTRACTOR IN THE CONDUCT OF PETROLEUM OPERATIONS

 

ARTICLE 7 : RIGHTS OF THE CONTRACTOR IN THE CONDUCT OF PETROLEUM OPERATIONS

 

ARTICLE 8 : MONITORING OF PETROLEUM OPERATIONS AND ACTIVITY REPORTS —
CONFIDENTIALITY

 

ARTICLE 9 : APPRAISAL OF A DISCOVERY AND GRANTING OF AN EXPLOITATION
AUTHORIZATION

 

ARTICLE 10 : RECOVERY OF PETROLEUM COSTS AND PRODUCTION SHARING

 

ARTICLE 11 : TAX REGIME

 

ARTICLE 12 : PERSONNEL

 

ARTICLE 13 : BONUS

 

ARTICLE 14 : PRICE AND MEASUREMENT OF HYDROCARBONS

 

ARTICLE 15 : NATURAL GAS

 

ARTICLE 16 : TRANSPORT OF HYDROCARBONS BY PIPELINES

 

ARTICLE 17 : OBLIGATION FOR SUPPLYING THE DOMESTIC MARKET

 

ARTICLE 18 : IMPORTATION AND EXPORTATION

 

ARTICLE 19 : FOREIGN EXCHANGE

 

ARTICLE 20 : BOOK-KEEPING, MONETARY UNIT, ACCOUNTING

 

2

--------------------------------------------------------------------------------


 

ARTICLE 21 : PARTICIPATION OF THE STATE

 

ARTICLE 22 : ASSIGNMENT

 

ARTICLE 23 : OWNERSHIP, USAGE AND ABANDONMENT OF PROPERTY

 

ARTICLE 24 : LIABILITY AND INSURANCE

 

ARTICLE 25 : TERMINATION OF THE CONTRACT

 

ARTICLE 26 : APPLICABLE LAW AND STABILIZATION OF TERMS

 

ARTICLE 27 : FORCE MAJEURE

 

ARTICLE 28 : ARBITRATION AND EXPERTISE

 

ARTICLE 29 : TERMS FOR APPLICATION OF THE CONTRACT

 

ARTICLE 30 : ENTRY INTO FORCE

 

APPENDIX 1 : EXPLORATION PERIMETER

 

APPENDIX 2 : ACCOUNTING PROCEDURE

 

APPENDIX 3 : MODEL BANK GUARANTEE

 

3

--------------------------------------------------------------------------------


 

BETWEEN

 

The Islamic Republic of Mauritania (hereafter referred to as « the State »),
represented for purposes of these presents by the Minister in Charge of Crude
Hydrocarbons

 

ON THE ONE HAND,

 

AND

 

Kosmos Energy Mauritania, a company under the Cayman Islands laws, having its
registered headquarters at 4th Floor Century Yard, Cricket Square, PO Box
32322,  George Town, Grand Cayman KY1, 1209 (hereafter referred to as « the
Contractor »), represented herein by John R. KEMP III, having all powers and
being endowed with full authority for these purposes.

 

ON THE OTHER HAND,

 

The State and the Contractor being hereafter collectively referred to as
« Parties » or individually « Party ».

 

WHEREAS:

 

The State, owner of the deposits and natural accumulations of hydrocarbons
contained in the soil and the subsoil of the national territory, wishes to
promote the discovery and the production of hydrocarbons in order to promote
economic expansion within the framework instituted by Law No. 2010-033 of 20
July 2010 containing the Crude Hydrocarbons Code;

 

The Contractor wishes to explore and to exploit, within the framework of this
exploration-production contract and pursuant to the Crude Hydrocarbons Code, the
hydrocarbons which may be contained in the perimeter described in Appendix 1 of
this Contract, and has shown it possesses the technical and financial means
necessary for this purpose.

 

IT HAS BEEN AGREED AS FOLLOWS:

 

4

--------------------------------------------------------------------------------


 

ARTICLE 1 : DEFINITIONS

 

The terms utilized in this text have the following meaning:

 

1.1                               « Calendar Year » means a period of twelve
(12) consecutive months commencing on the first (1st) of January and terminating
on the thirty-first (31st) of the following December.

 

1.2                               « Contract Year » means a period of twelve
(12) consecutive months beginning on the Effective Date or the anniversary date
of said Effective Date.

 

1.3                               « Appendices » (also called Annexes) means the
appendices to this Contract consisting of :

 

·                  The Exploration Perimeter constituting Appendix 1

 

·                  The Accounting Procedure constituting Appendix 2

 

·                  The model bank guarantee constituting Appendix 3

 

1.4                               « Exploration Authorization » means the
authorization referred to in Article 3 of this Contract by which the State
authorizes the Contractor to carry out, on an exclusive basis, all works of
prospection and exploration of Hydrocarbons within the Exploration Perimeter.

 

1.5                               « Exploitation Authorization » means the
authorization granted to the Contractor to carry out, on an exclusive basis, all
works of development and of exploitation of the deposits of Hydrocarbons within
the Exploitation Perimeter.

 

1.6                               « Barrel» means « U.S. barrel », or 42
American gallons (159 liters) measured at the temperature of 60°F (15.6 °C) and
at atmospheric pressure.

 

1.7                               « BTU » means the British unit of energy
« British Thermal Unit » in such manner that a million BTU (MMBTU) is equal to
approximately 1055 joules.

 

1.8                               « Annual Budget » means the detailed estimate
of the cost of Petroleum Operations defined in an Annual Work Program.

 

1.9                               « Crude Hydrocarbons Code » means Law
No. 2010-033 of 20 July 2010 containing the Crude Hydrocarbons Code, its
amendments and its application texts.

 

1.10                        « Environmental Code » means Law No. 2000-045 of 26
July 2000 containing the Environmental Code, its amendments and its application
texts.

 

1.11                        « Contractor » means collectively or individually
the company(ies) signing this Contract as well as any entity or company to which
an interest would be assigned in application of Articles 21 and 22 of this
Contract.

 

1.12                        « Contract » means this text as well as its
appendices and amendments.

 

In the case of contradiction between the provisions of this text and those of
its appendices, the

 

5

--------------------------------------------------------------------------------


 

provisions of this text shall prevail.

 

1.13                        « Petroleum Costs » means all the costs and expenses
incurred by the Contractor in execution of Petroleum Operations provided for in
this Contract and determined according to the Accounting Procedure, the subject
of Appendix 2 to this Contract.

 

1.14                        « Effective Date » means the date of entry into
force of this Contract such as it is defined in Article 30.

 

1.15                        « Dollar » means the dollar of the United States of
America ($).

 

1.16                        « State » means the Islamic Republic of Mauritania.

 

1.17                        « Gross Negligence » means imprudence or negligence
of such gravity that it raises a presumption of malicious intent on the part of
the person responsible for such action.

 

1.18                        « Wet Gas » means Natural Gas containing a fraction
of elements becoming liquid at ambient pressure and temperature, justifying the
creation of a facility to recover such liquids.

 

1.19                        « Natural Gas » means all gaseous hydrocarbons
produced from a well, including Wet Gas and Dry Gas which may be associated or
non-associated with liquid hydrocarbons and the residual gas which is obtained
after extraction of the liquids from Natural Gas.

 

1.20                        « Associated Natural Gas » means the Natural Gas
existing in a reservoir in a solution with Crude Petroleum or in the form of
“Gas Cap” in contact with Crude Petroleum, and which is produced or may be
produced in association with the Crude Petroleum.

 

1.21                        « Non-Associated Natural Gas » means Natural Gas
excluding Associated Natural Gas.

 

1.22                        « Dry Gas » : means Natural Gas containing
essentially methane, ethane and inert gases.

 

1.23                        « Hydrocarbons » means liquid and gaseous or solid
hydrocarbons, in particular oil sands and oil shale.

 

1.24                        « LIBOR » means the annual interbank rate applicable
for the Dollar as published by the Financial Times, The Wall Street Journal or
any other comparable publication of reference.

 

1.25                        « Ministry » means the Ministry in Charge of Crude
Hydrocarbons.

 

1.26                        « Minister » means the Minister in Charge of Crude
Hydrocarbons.

 

1.27                        « Operator » means the company designated in
Article 6.2 here below in charge of the conduct and the execution of Petroleum
Operations or any company which would later be substituted for it according to
applicable terms.

 

1.28                        « Petroleum Operations » means all operations of
exploration, exploitation, storage, transport and marketing of Hydrocarbons,
including therein operations of evaluation/appraisal, development, production,
separation, processing up until the Delivery Point, as well as the

 

6

--------------------------------------------------------------------------------


 

remediation of the sites to their prior condition, and, more generally, all
other operations directly or indirectly linked to the foregoing, carried out by
the Contractor within the framework of this Contract, with the exclusion of
refining and distribution of petroleum products.

 

1.29                        « Ouguiya » means the currency of the Islamic
Republic of Mauritania.

 

1.30                        « Exploitation Perimeter » means all or part of the
Exploratation Perimeter for which the State, within the context of this
Contract, grants to the Contractor an Exploitation Authorization pursuant to the
provisions of Article 9 here below.

 

1.31                        « Exploration Perimeter » means the surface defined
in Appendix 1, reduced, as the case may be, by relinquishments provided for in
Article 3 and/or by Exploitation Perimeters, for which the State, in the context
of this Contract, grants to the Contractor an Exploration Authorization pursuant
to the provisions of Article 2.1 here below.

 

1.32                        « Crude Petroleum » means all liquid Hydrocarbons in
the natural state or obtained from Natural Gas by condensation or separation as
well as asphalt.

 

1.33                        « Delivery Point means:

 

·                  For Crude Petroleum, the loading point F.O.B. of the Crude
Petroleum as may be further defined more precisely in the possible lifting
agreement(s) the Parties may enter into.

 

·                  For Natural Gas, the Delivery Point set by common agreement
between the Parties pursuant to Article 15 of this Contract.

 

1.34                        « Remediation Plan » means the document detailing
the program of work to be carried out by the Contractor at the expiration, the
surrender or the canceling of an Exploitation Authorization, pursuant to
Article 23.2 here below.

 

1.35                        « Annual Work Program » means the descriptive
document, item by item, of the Petroleum Operations to be carried out during the
course of a Calendar Year within the framework of this Contract prepared
pursuant to the provisions of Articles 4, 5 and 9 here below.

 

1.36                        « Affiliated company » means:

 

a)             Any company or any other entity which controls or is controlled,
directly or indirectly, by a company or entity, party to this contract, or

 

b)             Any company or any other entity which controls or is controlled,
directly or indirectly, by a company or entity which itself controls directly or
indirectly any company or entity, party to this contract.

 

For purposes of this definition, the term « control » means the direct or
indirect ownership by a

 

7

--------------------------------------------------------------------------------


 

company or any other entity of a percentage of capital stock or shares greater
than fifty percent (50%) of the voting rights at the shareholders’ meeting of
another company or entity.

 

1.37                        « Third Party » means any natural person or legal
entity other than the State, the Contractor and the Affiliated Companies of the
Contractor.

 

1.38                        « Quarter » means a period of three (3) consecutive
months beginning on the first day of January, April, July or October of each
Calendar Year.

 

ARTICLE 2 :  SCOPE OF APPLICATION OF THE
CONTRACT

 

Pursuant to the Crude Hydrocarbons Code, the State hereby authorizes the
Contractor to carry out on an exclusive basis in the Exploration Perimeter
defined in Appendix 1 the appropriate and necessary Petroleum Operations within
the framework of this Contract.

 

2.1                               This Contract is entered into for the duration
of the Exploration Authorization such as provided for in Article 3 of this
Contract, including therein its renewal periods and possible extensions, and, in
the case of a commercial discovery, for the duration of the Exploitation
Authorizations which will have been granted, such as defined in Article 9.11
here below.

 

2.2                               This Contract shall terminate if, at the
expiration of all of the exploration phases provided for in Article 3, the
Contractor has not notified the State of its decision to develop a commercial
Hydrocarbons deposit and applied for an Exploitation Authorization relative to
such deposit, pursuant to the provisions of Article 9.5 here below.

 

In the event of the grant of more than one Exploitation Authorization and unless
there is an early termination, this Contract will expire upon the expiration of
the last current valid Exploitation Authorization.

 

2.3                               The expiration, surrender or termination of
this Contract for whatever reason it may be, shall not free the Contractor from
his obligations under this Contract, which came into being prior to the time of
such expiration, surrender or termination, which obligations must be carried out
by the Contractor.

 

2.4                               The Contractor shall have the responsibility
to carry out the Petroleum Operations provided for in this Contract. For their
execution he undertakes to comply with good oilfield practice of the
international petroleum industry and to comply with norms and standards decreed
by Mauritanian regulations in matters of industrial safety, protection of the
environment, and operational techniques.

 

8

--------------------------------------------------------------------------------


 

2.5                               The Contractor shall supply all the financial
and technical means necessary for the proper functioning of the Petroleum
Operations and shall bear in full all the risks linked to the execution of said
Operations, and without prejudice to the provisions of Article 21 of this
Contract. The Petroleum Costs borne by the Contractor shall be recoverable by
the Contractor pursuant to the provisions of Article 10 here below.

 

2.6                               During the period of validity of the Contract,
the production resulting from the Petroleum Operations shall be shared between
the State and the Contractor pursuant to the provisions of Article 10 here
below.

 

ARTICLE 3 :  EXPLORATION AUTHORIZATION

 

3.1                               The Exploration Authorization in the
Exploration Perimeter defined in Appendix 1 shall be granted to the Contractor 
for a first phase of Four (4) Contract Years.

 

3.2                               The Contractor shall have right to renewal of
the Exploration Authorization two times, for a period of Three (3) Contract
Years each time, if he has fulfilled for the preceding exploration phase the
work obligations stipulated in Article 4 here below and provided that he
furnishes the bank guarantee for the renewal period pursuant to Article 4.6 here
below.

 

3.3                               In accordance with Article 21of the Crude
Hydrocarbon Code, if at the expiration of any phase of the exploration period
defined in Article 3.1 or 3.2 here above, works are actually still in progress,
the Contractor shall have the right, if he submits an application duly providing
supporting information, to a special extension of such phase for a period of
time not to exceed twelve (12) months.

 

3.4                               If the Contractor discovers one or more
deposits of Hydrocarbons for which he cannot present the declaration of
commerciality prior to the end of the third phase of the exploration period
pursuant to Article 9.5 here below, by reason of the distance of the deposit in
relation to possible delivery points on the Mauritanian territory and of the
lack of infrastructure of transportation by pipeline, or the lack of a market
for the production of the Natural Gas, he may apply for an extension of the
Exploration Authorization for a maximum period of three (3) years for deposits
of Petroleum or of Wet Gas and five (5) years for deposits of Dry Gas, the
Exploration Perimeter being thus reduced to the presumed limits of the
deposit(s) in question.

 

3.5                               In the case where such an extension is
granted, the Contractor must furnish to the Minister within sixty (60) days
following the end of each Calendar Year of the period of extension a report
showing whether or not the relevant deposit(s) is/are commercial, and, in the
case of a deposit of Natural Gas, the results of the works and studies carried
out pursuant to Article 15 here below.

 

9

--------------------------------------------------------------------------------


 

3.6                               For each renewal or extension, other than the
extension contemplated by Article 3.3, the Contractor must submit an application
to the Minister not later than two (2) months prior to the expiration of the
current exploration phase.

 

The renewals shall be granted by decree of the Minister while the extensions
shall be granted by decree of the Council of Ministers; such decrees shall take
effect starting from the date following the expiration of the preceding period.

 

3.7                               The Contractor undertakes to relinquish to the
State at least twenty-five percent (25%) of the initial surface area of the
Exploration Perimeter at the time of each renewal of same, in such fashion as to
not retain during the second phase of the exploration period more than
seventy-five percent (75%) of the initial surface area of the Exploration
Perimeter and during the third phase of the exploration period, not more than
fifty percent (50%) of the initial surface area of the Exploration Perimeter.

 

3.8                               For the application of Article 3.7 here
above :

 

a)             The surfaces having previously been the subject of a voluntary
relinquishment per Article 3.9 here below and the surfaces already covered by
Exploitation Authorizations shall be deducted from the area subject to mandatory
relinquishment.

 

b)             The Contractor shall have the right to determine the extent, the
form and the location of the portion of the Exploration Perimeter which he
intends to keep. However, the portion relinquished must consist of a perimeter
of simple geometric form, delimited by North-South, East-West lines or by
natural limits or frontiers.  The surface relinquishment shall be made according
to the land registry grid from one of the borders of the initial or residual
Exploration Perimeter and in a contiguous fashion.

 

c)              The application for renewal must be accompanied by a plan
containing an indication of the Exploration Perimeter that was kept as well as a
report specifying the works carried out since the Effective Date on the
relinquished surfaces and the results obtained.

 

3.9                               The Contractor may at any time, upon three
(3) months’ notice, notify the Minister that he is surrendering all or a portion
of the Exploration Perimeter.  In the event of a full surrender, the Exploration
Authorization shall terminate automatically on the date of said notification. 
In the case of a partial surrender, the provisions of Article 3.8 here above
shall be applicable.

 

In all cases, no voluntary surrender during the course of an exploration phase
shall reduce the exploration work commitments stipulated in Article 4 here below
for said phase, nor does it terminate the corresponding bank guarantee.

 

10

--------------------------------------------------------------------------------


 

3.10                        Except in the case of extension pursuant to Articles
3.3 and 3.4 here above, upon the expiration of the third phase of the
exploration period, the Contractor must relinquish the remaining surface of the
Exploration Perimeter, except for areas already comprised within Exploitation
Perimeters.

 

Notwithstanding the preceding  paragraph and pursuant to the provisions of
Article 26.2 of the Crude Hydrocarbons Code, the Exploration  Authorization
shall remain in effect until Contractor submits a request for an Exploitation
Authorization in accordance with the time frames stipulated in Article 9.

 

ARTICLE 4 :  EXPLORATION WORKS OBLIGATION

 

4.1                               During the first phase of the exploration
period of  four (4) Contract Years defined in Article 3.1 here above, the
Contractor undertakes to carry out the following work:

 

·                  Acquire two thousand (2000) km 2D seismic

 

Said works must commence within the twelve (12) months following the Effective
Date.

 

4.2                               During the second phase of the exploration
period of  three (3) Contract Years defined in Article 3.2 here above, the
Contractor undertakes to carry out the following work:

 

·                  Acquire one thousand (1000) sq. km 3D seismic;

 

·                  Drill one (1) Exploration well to a depth of two thousand
five hundred (2500) meters below the mud line.

 

Said works must commence within the six (6) months following the start of the
phase in question.

 

4.3                               During the third phase of the exploration
period of  Three (3) Contract Years defined in Article 3.2 here above, the
Contractor undertakes to carry out the following work:

 

·                  Drill one (1) Exploration well to a depth of two thousand
five hundred (2500) meters below mud line.

 

Said works must commence within the three (3) months following the start of the
phase in question.

 

4.4                               Each of the above-cited wells shall be carried
out up to the minimum depth set forth here above, or to a lesser depth, upon
authorization of the Minister, if the pursuit of the well, carried out according
to good oilfield practices in the international petroleum industry, is
impractical for one or another of the following reasons:

 

11

--------------------------------------------------------------------------------


 

a)             The basement is encountered at a depth that is less than the
minimum depth referred to above;

 

b)             The pursuit of the well presents a manifest danger by reason of
the existence of an abnormal stratum pressure ;

 

c)              Rock formations are encountered, the hardness of which does not
allow the practical advancement of the well carried out with the appropriate
means of equipment;

 

d)             Petroliferous formations are encountered which in order to cross
through requires for their protection the laying of casings, preventing the
attainment of the above-cited minimum depth.

 

In each of the cases cited here above, the Contractor shall inform the Minister
and shall be authorized to suspend the well and said well shall be deemed to
have been drilled to the minimum depth referred to above.

 

4.5                               If the Contractor, either during the course of
the first phase of the exploration period, or during the course of the second
phase of the exploration period, defined respectively in Articles 3.1 and 3.2
here above, carries out a number of exploration wells greater than the minimum
commitments stipulated respectively in Articles 4.1 and 4.2 here above for said
phase, the excess wells may be carried over to the following phase(s) of the
exploration period and shall be deducted from the minimum work commitments
stipulated for said phase(s).

 

For purposes of the application of Articles 4.1 to 4.5 here above, the wells
carried out in the context of a program for evaluation of a discovery shall not
be considered to be exploration wells, and, in the case of a discovery of
Hydrocarbons, only one well per discovery shall be deemed to be an exploration
well.

 

4.6                               Within the thirty (30) days following the
Effective Date, the Contractor must remit to the Minister a bank guarantee
issued by an international bank of first order, pursuant to Appendix 3 of nine 
million Dollars ($9,000,000), covering his minimum work commitments for the
first phase of the exploration period defined in Article 4.1 here above.

 

In the case of renewal of the Exploration Authorization, the Contractor also
must remit to the Minister, within the thirty (30) days following receipt of the
decree from the Minister granting the renewal, a bank guarantee issued by an
international bank of first order, pursuant to Appendix 3 of twenty-seven
million Dollars ($27,000,000) for the second Phase of the exploration period and
of twenty-two million Dollars ($22,000,000) covering his minimum work
commitments for the relevant phase.

 

If on expiration of any phase of the exploration period or in the case of total
or partial surrender

 

12

--------------------------------------------------------------------------------


 

or termination of the Contract, the exploration works have not reached the
minimum commitments of this Article 4, the Minister shall have the right to call
the guarantee for an amount equal to the amount of the guarantee after deduction
of the estimated cost of the minimum work actually carried out.

 

Such cost shall be calculated on a lump-sum basis in utilizing the following
unit costs:

 

a)             four thousand five hundred Dollars ($4,500) per kilometer of
seismic;

 

b)             five thousand Dollars ( $5,000) per square kilometer of seismic;

 

c)              twenty-two million  Dollars ($22,000,000) per exploration well.

 

Once the payment is made, the Contractor shall be deemed to have fulfilled his
minimum exploration work obligations per Article 4 of this Contract; the
Contractor may, except in the event of cancellation of the Exploration
Authorization for a major failure in performance of this Contract, continue to
benefit from the provisions of said Contract and, in the case of an acceptable
application, obtain the renewal of the Exploration Authorization.

 

ARTICLE 5 :  PRESENTATION  AND APPROVAL OF
ANNUAL WORK PROGRAMS

 

5.1                               Not later than (2) months after the Effective
Date, the Contractor shall prepare and submit to the Ministry for approval an
Annual Work Program, detailed item by item, including therein the corresponding
Annual Budget for all of the Exploration Perimeter, specifying the Petroleum
Operations relating to the period running from the Effective Date to the
following 31 December.

 

Thereafter, not later than (3) months prior to the start of each Calendar Year,
the Contractor shall prepare and submit to the Ministry for approval an Annual
Work Program, detailed item by item, including therein the corresponding Annual
Budget for all of the Exploration Perimeter, then, if applicable, for the
Exploitation Perimeter(s), in specifying the Petroleum Operations which he
proposes to carry out over the course of the following Calendar Year.

 

Each Annual Work Program and corresponding Annual Budget shall be itemized
between the different activities of exploration, and if applicable, of appraisal
for each discovery, of development and of production for each commercial
deposit.

 

5.2                               If the Ministry deems that revisions or
modifications to the Annual Work Program and to the corresponding Annual Budget
are necessary and appropriate, it must so notify the Contractor in

 

13

--------------------------------------------------------------------------------


 

writing with all supporting documentation deemed appropriate within a time
period of sixty (60) days following their receipt.  In such case, the Ministry
and the Contractor shall meet as soon as possible in order to study the
revisions or modifications requested and establish by common agreement the
Annual Work Program and the corresponding Annual Budget in their definitive
form, according to good oilfield practice in the international petroleum
industry.  The date of adoption of the Annual Work Program and of the
corresponding Annual Budget shall be the above-cited mutually agreed date.

 

In the absence of notification by the Ministry to the Contractor of his wish for
revision or modification within the time period of the above-referenced sixty
(60) days, said Annual Work Program and corresponding Annual Budget shall be
deemed accepted by the Ministry upon the date of expiration of said time period.

 

In all cases, each operation of the Annual Work Program, for which the Ministry
has not requested revision or modification, must be carried out by the
Contractor within the time periods set forth.

 

5.3                               The Parties accept that the results obtained
during the course of the works taking place, or that special circumstances may
justify changes to an Annual Work Program and to the corresponding Budget.  In
such case, after notification to the Ministry, the Contractor may make such
changes provided that the fundamental objectives of said Annual Work Program are
not modified.

 

ARTICLE 6 : OBLIGATIONS OF THE CONTRACTOR IN
THE CONDUCT OF PETROLEUM OPERATIONS

 

6.1                               Without prejudice to the provisions of
Article 21 here below, the Contractor must furnish all necessary funds and
purchase or rent all tools, equipment and construction supplies that are
indispensable for the execution of Petroleum Operations.  The Contractor is
responsible for the preparation and the execution of the Annual Work Programs
which are to be carried out in the most appropriate manner in compliance with
good oilfield practice in the international petroleum industry.

 

6.2                               Upon the Effective Date of this Contract,
Kosmos Energy Mauritania is designated as Operator and shall be responsible for
the conduct and the execution of the Petroleum Operations.  The Operator, in the
name of and on the behalf of the Contractor, shall communicate to the Minister
all reports and information referred to in this Contract. Any change of Operator
contemplated by the entities of the Contractor must receive the prior

 

14

--------------------------------------------------------------------------------


 

approval of the Minister, which approval shall not be withheld without
reasonable justification provided therefor.

 

6.3                               The Operator must maintain during the term of
the Contract in Mauritania, a branch which shall in particular be staffed with a
responsible person having authority for the conduct of the Petroleum Operations
and to whom any notification with regard to this Contract can be sent.

 

6.4                               The Contractor must during the course of the
Petroleum Operations take all necessary measures for the protection of the
environment.

 

He must in particular, for any Petroleum Operation subject to prior
authorization according to the Environmental Code, submit to the Minister,
depending on the case, the studies or notices of environmental impact required
for this type of operation, carry out the measures and comply with restrictions
set forth in the environmental management plan, furnish the declarations and
submit himself to the oversight provided for in the Environmental Code

 

The Contractor must moreover take all reasonable measures according to good
oilfield practice in the international petroleum industry in order to:

 

a)             Ensure that all of the facilities and equipment utilized for
purposes of the Petroleum Operations be at all times in good repair and in
conformity with the applicable norms, including therein those which result from
international conventions ratified by the Islamic Republic of Mauritania and
relative to the prevention of pollution;

 

b)             avoid losses and dumping:

 

·   of Hydrocarbons, including the flaring of Natural Gas, (with the exception
of the cases provided for in Article 40 of the law instituting the Crude
Hydrocarbons Code, under penalty of a fine which shall be later be determined by
a decree taken by the Council of Ministers and which shall not under any
circumstances exceed twenty (20) per cent of the then current market price of
Natural Gas in Mauritania),

 

The above-cited fine shall not be considered a recoverable Petroleum Cost nor a
deductible charge.

 

c)              DOES NOT APPLY.

 

d)             Store the Hydrocarbons produced in the facilities and receptacles
constructed for this purpose ;

 

15

--------------------------------------------------------------------------------


 

e)              Without prejudice to the provisions of Article 23.2 here below,
dismantle facilities which are no longer necessary to the Petroleum Operations
and return the sites to their original condition;

 

f)               and, generally, prevent pollution of the soil and of the
subsoil, of the water and of the atmosphere, as well as prevent harm to fauna
and flora.

 

6.5                               The Contractor must, during the course of the
Petroleum Operations, take all necessary measures to ensure the safety and
protect the health of persons according to good oilfield practices in the
international petroleum industry and the Mauritanian regulations in force, and
in particular to put into place:

 

a)             Appropriate means for prevention, rapid response and handling of
risks, including the risks of blow-out;

 

b)             Measures for information, training and means adapted to the risks
encountered, including therein individual protective equipment, fire-fighting
materials as well as means of first-aid and prompt evacuation of victims.

 

6.6                               All works and facilities set up by the
Contractor under this Contract must, according to the nature and circumstances,
be constructed, shown with markers and sign posts and equipped in such fashion
as to allow at any time and in complete safety free passage within the
Exploration Perimeter and the Exploitation Perimeter(s).

 

6.7                               While carrying out his right of construction,
to execute works, and to maintain all facilities necessary for the purposes of
this Contract, the Contractor should not occupy lands situated less than five
hundred (500) meters away from any religious buildings, whether cultural or not,
burial grounds, walled enclosures, courts and gardens, dwelling places, groups
of dwelling places, villages, built-up areas, wells, springs , reservoirs,
roads, routes, railways, water conduits, pipelines, works of public utility,
civil engineering works, without the prior consent of the Minister. The
Contractor shall be required to repair any damages which his works may have
caused to occur.

 

6.8                               The Contractor commits to granting preference
to Mauritanian enterprises and products, on equivalent conditions in terms of
price, quantity, quality, terms for payment and timeframe of delivery, and to
require his subcontractors to make a similar commitment

 

16

--------------------------------------------------------------------------------


 

All contracts of supply, construction or service of a value greater than seven
hundred fifty thousand (750,000) Dollars where works of exploration/appraisal
are concerned and one million five hundred thousand ($1,500,000) Dollars where
works of development/exploitation are concerned, must be the subject of a call
for bids from Mauritanian and foreign bidders, unless there is a prior consent
from the Minister.

 

Copies of such contracts entered into during the course of each Quarter shall be
sent to the Minister within the thirty (30) days following the end of the
relevant Quarter.

 

6.9                               The Contractor undertakes to grant preference,
on equivalent economic terms, in the purchase of goods necessary for the
Petroleum Operations, taking into account rental terms and any other lease
arrangements  and to require from his subcontractors a similar commitment.

 

To this end, every Annual Budget referred to in Article 5 must specify all the
draft rental contracts of an annual value greater than  seven hundred fifty
thousand (750,000) Dollars.

 

ARTICLE 7 :  RIGHTS OF THE CONTRACTOR IN THE
CONDUCT OF PETROLEUM OPERATIONS

 

7.1                               The Contractor has the exclusive right to
carry out Petroleum Operations inside of the Exploration Perimeter or any
Exploitation Perimeter resulting therefrom, as long as the Petroleum Operations
are in conformity with the terms and conditions of this Contract, of the Crude
Hydrocarbons Code as well as with the provisions of the laws and regulations in
force in Mauritania, and that they are executed according to good oilfield
practice in the international petroleum industry.

 

7.2                               For purposes of the execution of the Petroleum
Operations, the Contractor shall benefit from the rights set forth in Article 54
of the Crude Hydrocarbons Code.

 

7.3                               The costs, compensation payments, and in
general all charges resulting from occupation of lands referred to in Articles
55 to 57 of the Crude Hydrocarbons Code shall be at the expense of the
Contractor and shall be recoverable as Petroleum Costs pursuant to the
provisions of Article 10.2 here below.

 

7.4                               The expiration of an Exploration Authorization
or of an Exploitation Authorization, or the obligatory or voluntary
relinquishment, partial or total of an Exploration Perimeter or of an
Exploitation Perimeter has no effect with regard to the rights resulting from
Article 7.2 here above for the Contractor, on works and facilities executed in
application of the provisions of this Article 7, provided that said works and
facilities continue to be utilized in the framework of

 

17

--------------------------------------------------------------------------------


 

the Contractor’s activity on the portion kept or on other exploration or
exploitation perimeters in Mauritania.

 

7.5                               Subject to the provisions of Articles 6.8 and
6.9 here above, the Contractor has freedom of choice concerning suppliers and
subcontractors and shall benefit from the customs regime set forth in Article 18
of this Contract.

 

7.6                               Unless there are provisions to the contrary in
the Contract, no restriction shall be set upon the entry, the stay, freedom of
movement, employment and repatriation of persons and their families as well as
their goods, for the employees of the Contractor and those of his
subcontractors, subject to compliance with employment legislation and
regulations as well as social laws in force in Mauritania.

 

The Ministry shall facilitate the delivery to the Contractor, as well as to his
agents, to his subcontractors and to their families, all administrative
authorizations which may possibly be required in relation with the Petroleum
Operations carried out in the framework of this Contract, including entry and
exit visas.

 

ARTICLE 8 :  MONITORING OF PETROLEUM
OPERATIONS AND ACTIVITY REPORTS —
CONFIDENTIALITY

 

8.1                               The Petroleum Operations shall be subject to
monitoring by the Ministry pursuant to the provisions of Title VIII of the Crude
Hydrocarbons Code.  The duly mandated representatives of the Ministry shall in
particular have the right to monitor the Petroleum Operations, to inspect
facilities, equipment, materials, and to audit said procedures, norms, records
and books pertaining to the Petroleum Operations.  Said such representatives
shall make every effort not to disrupt the normal conduct of Contractor’s
operations.

 

In order to allow the exercise of the rights referred to here above, the
Contractor shall furnish to the representatives of the Ministry and to the other
agents of the State in charge of the supervision of Petroleum Operations
reasonable assistance in the matter of means of transport and of lodging.  The
reasonable expenses for transport and lodging directly linked to monitoring and
inspection shall be at the expense of the Contractor.  Such expenses shall be
considered as recoverable Petroleum Costs according to the provisions of
Article 10.2 of this

 

18

--------------------------------------------------------------------------------


 

Contract and as deductible charges for purposes of the calculation of Industrial
and Commercial Income Tax.

 

8.2                               The Contractor shall keep the Ministry
regularly informed of the status of the Petroleum Operations. He must in
particular supply the Ministry with the following programs and information:

 

a)             A work program for any geological or geophysical campaign, at
least thirty (30) days before the beginning of the campaign in question and
specifying in particular its location, its objectives, the techniques and
equipment utilized, the name and address of the enterprise which will carry out
the work, the starting date and the projected duration, the number of kilometers
of seismic lines, the estimated costs and the safety measures put into place if
the usage of explosives is contemplated.

 

b)             A work program for any well, at least thirty (30) days before the
spudding of the well in question and specifying in particular its precise
location, a detailed description of the works contemplated, including the well
techniques and the associated operations, its depth, its geological objective,
the start date and the projected duration, the estimated costs of the program, a
summary of the geological and geophysical data which prompted the Contractor’s
decision, the name and address of the drilling contractor as well as the
designation of the well site, the name and address of all other subcontractors
recruited for such operation, and the safety measures envisioned.

 

c)              An advance notice of thirty (30) days concerning any abandonment
of a producing well and forty-eight (48) hours when it concerns a non-producing
well.

 

d)             An advance notice of forty-eight (48) hours concerning any
suspension of drilling or resumption of drilling after a suspension of greater
than thirty (30) days.

 

Any accident involving a stoppage of work or material damage or death occurring
in the framework of the Petroleum Operations must be immediately notified to the
Minister and not later than within twenty-four (24) hours.

 

8.3                               The Ministry may require from Contractor the
execution, at the expense of the latter, of all work necessary to ensure safety
and hygiene within the framework of the Petroleum Operations, pursuant to
Article 6.5 here above.

 

8.4                               The Ministry shall have access to all original
data resulting from Petroleum Operations

 

19

--------------------------------------------------------------------------------


 

undertaken by the Contractor within the Exploration Perimeter and Exploitation
Perimeter(s) such as geological, geophysical, petrophysical, drilling, reports
concerning commencement of exploitation and all other reports generally required
for the Petroleum Operations.

 

8.5                               The Contractor commits to furnishing to the
Ministry the following periodic reports:

 

a)             Daily reports on drilling activities;

 

b)             Weekly reports on geophysical works;

 

c)              Starting from the date of granting of an Exploitation
Authorization, within fifteen (15) days following the end of each Quarter, a
detailed report on development activities;

 

d)             Starting from the start-up of production, within fifteen (15)
days following the end of each month, an exploitation report specifying in
particular each of the quantities of Hydrocarbons produced, utilized in
Petroleum Operations, stored, lost or flared, and sold, during the course of the
preceding month as well as an estimate of each of the quantities in question for
the current month.  With regard to Hydrocarbons sold, the report shall specify
for each sale the identity of the buyer, the quantity sold and the price
obtained;

 

e)              Within the fifteen (15) days following the end of each Quarter,
a report relative to Petroleum Operations carried out during the Quarter
elapsed, containing in particular a description of the Petroleum Operations
carried out and a detailed statement of the Petroleum Costs incurred,
categorized in particular by Exploration Perimeter / Exploitation Perimeter and
by type;

 

f)               Within the three (3) months following the end of each Calendar
Year, a report relative to the Petroleum Operations carried out during the
Calendar Year elapsed, as well as a detailed statement of Petroleum Costs
incurred, categorized in particular by Exploration Perimeter / Exploitation
Perimeter and by type and a statement of the personnel employed by the
Contractor, indicating the number of employees, their nationality, their duties,
the total amount of the salaries as well as a report on medical care and
instruction given to them.

 

g)              Any other report generally required within the framework of
Petroleum Operations.

 

8.6                               Moreover, the following reports, data and
documents shall be furnished to the Ministry during the month following their
drafting or their being obtained:

 

a)             Two (2) copies of the geological reports made in the framework of
exploration ;

 

20

--------------------------------------------------------------------------------


 

b)             Two (2) copies of geophysical reports made in the framework of
exploration.  The Ministry shall have access to the originals of all recordings
made (magnetic tapes or other format) and may, upon request, obtain copies;

 

c)              Two (2) copies of reports of commencement and termination of
drilling for each of the wells drilled;

 

d)             Two (2) copies of all measures, tests, and well loggings recorded
during the course of drilling (drilling termination reports);

 

e)              Two (2) copies of each report of analyses (petrography,
biostratigraphy, geochemistry or other) carried out on the core samples, the
cuttings or fluids sampled in each one of the wells drilled, including therein
raw data and supporting items with media for copying photos pertaining thereto;

 

f)               A representative portion of the core samples taken, well
cuttings taken from each well as well as fluid samples collected during the
production tests shall also be supplied within reasonable periods of time.

 

g)              Moreover, the Contractor may freely export core samples taken,
drill cuttings taken and fluids produced;

 

h)             And in a general fashion, two (2) copies of all other reports
generally required for Petroleum Operations.

 

Reports, studies and other results referred to in this Article 8.6, as well as
those referred to in Article 8.5 here above, shall be supplied in a suitable
medium in digital and/or hard copy.

 

8.7                               The Parties undertake to consider as
confidential and to not communicate to Third Parties or to publish, except with
the prior consent of the Minister, data and information of a technical nature
related to the Petroleum Operations and which would not already be in the public
domain, for the entire duration of the Contract.

 

In the case of relinquishment of a surface area or surrender of a perimeter ,
the Contractor undertakes to consider as confidential and to not communicate to
Third Parties or to publish, except with the prior consent of the Minister, the
data and information relating to the perimeter in question and which would not
already be in the public domain.

 

After the surrender, termination or expiration of the Contract, the Contractor
undertakes to consider as confidential and to not communicate to Third Parties
or to publish, except with the prior consent of the Minister, the data and
information relating to Petroleum Operations and

 

21

--------------------------------------------------------------------------------


 

which would not already be in the public domain.

 

8.8                               Notwithstanding the provisions of Article 8.7,
the State may communicate the data and information:

 

a)             To all suppliers of services and professional consultants
providing services in the framework of the monitoring of Petroleum Operations,
after obtaining a similar commitment of confidentiality;

 

b)             To any bank, institution or financial establishment with which an
entity of the State solicits or obtains financing, after obtaining a similar
commitment of confidentiality;

 

c)              In the framework of any contentious proceeding in a legal,
administrative or arbitrational matter.

 

8.9                               Notwithstanding the provisions of Article 8.7,
the Contractor may communicate the data and information:

 

a)             To any Affiliated Company bound by a similar commitment of
confidentiality;

 

b)             To any suppliers of services and professional consultants
providing services in the framework of Petroleum Operations, after obtaining a
similar commitment of confidentiality;

 

c)              To any company with a bona fide interest in the carrying out of
a possible assignment, after obtaining from such company a commitment to keep
confidential such information and to utilize it only for the purposes of such
assignment;

 

d)             To any bank or financial establishment with which an entity of
the Contractor solicits or obtains financing, after obtaining a similar
commitment of confidentiality;

 

e)              When and to the extent that the regulations of a recognized
stock exchange require the information;

 

f)               Within the framework of any contentious proceeding in a legal,
administrative or arbitrational matter.

 

8.10                        The Contractor must report to the Minister the
soonest possible any information relative to mineral substances encountered
during the Petroleum Operations.

 

8.11                        The Contractor must participate in the
implementation of the Extractive Industries Transparency Initiative (EITI)
pursuant to Article 98 of the Crude Hydrocarbons Code.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 9 :  APPRAISAL OF A DISCOVERY AND
GRANTING OF AN EXPLOITATION AUTHORIZATION

 

9.1                               If the Contractor discovers Hydrocarbons in
the Exploration Perimeter, he must so notify the Minister in writing the soonest
possible and carry out, pursuant to good oilfield practice in the international
petroleum industry, the necessary tests.  Within the thirty (30) days following
the provisional closure or abandonment of the discovery well, the Contractor
must submit to the Minister a report giving all information pertaining to such
discovery and formulating recommendations of the Contractor as to whether or not
to pursue his appraisal.

 

9.2                               If the Contractor wishes to undertake the
appraisal works of the above-cited discovery, he must diligently submit to the
Minister for approval the appraisal work program, the timetable for execution
and the estimate of the corresponding budget, not later than six (6) months
following the date of the notification of the discovery referred to in
Article 9.1 here above.

 

The Contractor must then commence with maximum diligence the appraisal work
pursuant to the program drawn up, it being understood that the provisions of
Articles 5.2 and 5.3 here above shall apply to said program.

 

9.3                               Within the three (3) months following the
completion of the appraisal works, and not later than thirty (30) days prior to
the expiration of the third phase of the exploration period defined in
Article 3.2, as may be extended pursuant to the provisions of Articles 3.3 and
3.4 here above, the Contractor shall submit to the Minister a detailed report
giving all the technical and economic information relative to the deposit so
discovered and appraised, and establishing the commercial character or not of
the said discovery.  Such report shall in particular include the following
information:  the geological and petrophysical, characteristics, and the
estimated delimitation of the deposit; the results of the production tests
carried out, the nature, properties and volume of Hydrocarbons which it
contains, a preliminary technical and economic study on the placement of the
deposit into production.

 

9.4                               Any quantity of Hydrocarbons produced from a
discovery before the discovery has been declared commercial, if it is not
utilized for the carrying-out of the Petroleum Operations, or lost, shall be
subject to the provisions of Article 10 of this Contract.

 

9.5                               A deposit considered by the Contractor to be
commercially exploitable gives him the right to an Exploitation Authorization.
In such case, the Contractor shall submit to the Minister, within the three
(3) months following the submission of the report referred to in Article 9.3
here above, and not later than thirty (30) days prior to the expiration of the
third phase of the exploration period defined in Article 3.2, possibly extended
pursuant to the provisions of Articles 3.3 and

 

23

--------------------------------------------------------------------------------


 

3.4 here above, an application for an Exploitation Authorization. Said
application shall specify the lateral and stratigraphic delimitation of the
Exploitation Perimeter, which shall cover only the presumed limits of the
deposit discovered and appraised in the Exploration Perimeter then currently
valid and shall be accompanied by technical justifications necessary for said
delimitation. The above-cited application for an Exploitation Authorization
shall be accompanied by a detailed development and production program, including
in particular for the deposit in question :

 

a)             An estimate of the recoverable reserves, proven and probable and
of the corresponding production profile, as well as a study of the methods of
recovery of hydrocarbons and development of natural gas;

 

b)             A description of the works and facilities required to put the
field into production, such as number of wells, facilities required for
production, separation, processing, storage and transport of Hydrocarbons;

 

c)              A program and a schedule for carrying out the said works and
facilities, including startup date for production ;

 

d)             An estimate of development investments and exploitation costs
itemized for each year as well as an economic study confirming the commercial
character of the deposit ;

 

e)              The methods for financing such investments by each one of the
entities making up the Contractor ;

 

f)               An environmental impact study of the development project,
carried out by the Contractor pursuant to the provisions of the Environmental
Code.

 

g)              An outline of a Rehabilitation Plan to return the sites to their
original condition at the end of exploitation.

 

The Minister may propose revisions or modifications to the development and
production program referred to above, as well as to the Exploitation Perimeter
applied for, in notifying the Contractor thereof with all justifying supporting
data deemed appropriate, within the ninety (90) days following receipt of the
said program.  The provisions of Article 5.2 here above shall apply to said
program with regard to its adoption.

 

When the results acquired during the course of development justify changes to
the development and production program, said program may be modified in
utilizing the same procedure as that referred to here above for its initial
adoption.

 

24

--------------------------------------------------------------------------------


 

9.6                               The Exploitation Authorization shall be
granted by the Minister within forty-five (45) days following the date of
adoption by the Parties of the development and production program.  The granting
of an Exploitation Authorization entails ipso facto the cancellation of the
Exploration Authorization inside of the Exploitation Perimeter; however, the
Exploration Authorization continues to be valid outside that perimeter until its
expiration date, without the minimum exploration work obligation referred to in
Article 4 above for the subject phase of the exploration period being modified.

 

9.7                               If the Contractor makes several commercial
discoveries within the Exploration Perimeter, each of such will give rise, in
accordance with Articles 9.5 and 9.6 here above, to a separate Exploitation
Authorization corresponding to an Exploitation Perimeter.

 

9.8                               If in the course of work subsequent to the
grant of an Exploitation Authorization, it appears that the deposit has an
extension greater than that initially provided for in Article 9.5 here above,
the Minister shall grant to the Contractor, within the framework of the
Exploitation Authorization already granted, the additional portion, provided
that the extension is an integral part of the currently valid Exploration
Perimeter and that the Contractor supplies the technical justifications for the
extension applied for.

 

If it appears that the deposit has an extension less than that initially
provided for, the Minister may require the Contractor to relinquish the exterior
portion(s) of the boundaries of the deposit.

 

9.9                               In the event that a deposit extends beyond the
boundaries of the currently valid Exploration Perimeter, the Minister may
require the Contractor to exploit such deposit together with the holder of the
adjacent perimeter following the provisions of Article 53 of the Crude
Hydrocarbons Code. Within the twelve (12) months following the written request
of the Minister, the Contractor must submit to him, for approval, a draft
development and production program of the relevant deposit drawn up in agreement
with the holder of the adjacent perimeter.

 

In the case where the deposit extends over one or more other perimeters which
are not under contract, the process of extension of the contractual perimeter
may be undertaken, pursuant to the provisions of the Crude Hydrocarbons Code.

 

9.10                        The Contractor must start up the development
operations including the necessary studies, not later than six (6) months
following the date of granting of the Exploitation Authorization referred to in
Article 9.6 here above and must pursue them with the maximum diligence. The
Contractor undertakes to carry out the development and production operations
according to good oilfield practice in the international petroleum industry,
making it possible to ensure the optimum recovery of Hydrocarbons contained in
the deposit. The Contractor undertakes to proceed as soon as possible with
studies of assisted recovery in consultation with the Ministry

 

25

--------------------------------------------------------------------------------


 

and to utilize such processes if, in the estimation of Contractor, such
processes will lead under the economic conditions to an improvement of the rate
of recovery.

 

9.11                        The duration of the exploitation period during which
the Contractor is authorized to ensure the production of a deposit declared to
be commercial is set at twenty-five (25) years if the exploitation is for
deposits of Crude Petroleum and thirty (30) years if the exploitation is for
deposits of Dry Gas, starting from the date of granting of the corresponding
Exploitation Authorization.

 

Upon the expiration of the initial period of exploitation defined here above,
the Exploitation Authorization may be renewed for an additional maximum period
of ten (10) years upon an application by Contractor providing supporting
information submitted to the Minister at least one (1) year prior to said
expiration, provided that the Contractor has fulfilled all his contractual
obligations during the initial exploitation period and that he proves that
additional commercial production from the Exploitation Perimeter remains
possible during the additional period applied for.

 

9.12                        For any deposit having given rise to the granting of
an Exploitation Authorization, the Contractor must, without prejudice to the
provisions of Article 21 here below, carry out at his own expense all
appropriate and necessary Petroleum Operations to place the deposit into
exploitation, in conformity with the adopted development and production program.

 

However if the Contractor believes, on the basis of technical knowledge acquired
on such deposit, and can make the accounting proof during the course of the
development and production program or during the course of exploitation that
producing from such deposit cannot be, or can no longer be, commercially
profitable, even though the discovery well and the appraisal works have led to
the granting of an Exploitation Authorization pursuant to this Contract, the
Minister undertakes to not obligate the Contractor to pursue the works and to
explore with the Contractor, to the extent possible, technical and economic
improvements which would permit the Contractor to consider the profitable
exploitation of said deposit.  In the case where the Contractor decides not to
pursue the exploitation works and if the Minister asks him to, the Contractor
shall surrender the relevant Exploitation Authorization and the rights which are
attached thereto.

 

9.13                        The Contractor may at any time, subject to so
notifying the Minister in writing with an advance notice of at least six
(6) months, surrender totally or in part an Exploitation Authorization,

 

26

--------------------------------------------------------------------------------


 

provided that he has satisfied all obligations provided for in this Contract.

 

9.14                        The Contractor undertakes for the duration of the
Exploitation Authorizations to produce annually quantities of Hydrocarbons from
each deposit according to generally accepted norms in the international
petroleum industry in taking principally into consideration the rules for the
proper conservation of deposits and the optimal recovery of the reserves of
Hydrocarbons under economic conditions for the duration of the relevant
Exploitation Authorizations.

 

9.15                        The ceasing of production of a deposit for a
duration greater than six (6) consecutive months, decided upon by the Contractor
without the consent of the Minister, may lead to the cancellation of this
Contract within the terms set forth in Article 25 here below.

 

9.16                        The Minister may place the Contractor on notice by
registered letter with return receipt to remedy the following shortcomings
within a time period of three (3) months, if the latter, without duly justified
reasons:

 

a)             Has not submitted an appraisal work program for said discovery
within the time period referred in Article 9.2 here above ;

 

b)             Has not carried out the appraisal works of said discovery in
conformity with the appraisal program  referred to in Article 9.2 here above ;

 

c)              Or has not submitted an application for an Exploitation
Authorization within the time period referred to in Article 9.5 here above.

 

If the Contractor has not remedied the above shortcomings within the mentioned
time period, the Minister may then demand that he relinquish immediately and
without compensation all his rights within the presumed boundaries of said
discovery, including the Hydrocarbons which could be produced from it.

 

The State may then carry out all works of appraisal, development and production
of such discovery upon condition however that it does not cause damage to the
performance of the Petroleum Operations of the Contractor in the Exploration
Perimeter or any Exploitation Perimeter governed by the Contract.

 

27

--------------------------------------------------------------------------------


 

ARTICLE 10 :  RECOVERY OF PETROLEUM COSTS AND
PRODUCTION SHARING

 

10.1                        From the commencement of regular Hydrocarbons
production carried out pursuant to an Exploitation Authorization or an early
production authorization, that production shall be shared and sold in accordance
with the provisions hereafter.

 

10.2                        For the recovery of Petroleum Costs, the Contractor
shall freely  retain each Quarter, and for each Exploitation Authorization, a
share of total production equal to fifty-five percent (55%) for Crude Petroleum
and sixty-two percent (62%) for Dry Gas, calculated on total production which is
not utilized for Petroleum Operations, nor wasted, or, if applicable, a lower
percentage of production, or only a lower percentage which would be necessary
and would suffice.

 

The value of the share of total production allocated for the petroleum cost
recovery of the Contractor as defined in the preceding subparagraph, shall be
calculated in accordance with the provisions of Articles 14 and 15 here below.

 

In the course of a Calendar Year, should the Petroleum Costs not yet recovered
by the Contractor pursuant to the provisions of this Article 10.2 exceed the
equivalent in value of fifty-five percent (55%) with respect to Crude Petroleum
and sixty-two percent (62%) with respect to Dry Gas, of the total production
calculated as indicated here above, the excess which cannot be recovered for the
Calendar Year under consideration shall be carried forward to the following
Calendar Year(s) until full recovery of Petroleum Costs or the termination of
this Contract.  The recovery of Petroleum Costs for any Quarter shall be
scheduled in the order stipulated in the Accounting Procedure.

 

10.3                        The volume of Hydrocarbons, related to each
Exploitation Authorization, which remains for each Quarter after the Contractor
has taken from total production the share necessary to the recovery of Petroleum
Costs under the provisions of Article 10.2 here above, shall be shared between
the State and the Contractor in the following manner, in the ratio of the
applicable figure for the ratio “R” defined as follows::

 

 

 

 

Value of « R »

Share of the State

Share of the

 

Contractor

 

 

 

 

 

 

Less than 1

31%

69%

 

 

 

 

28

--------------------------------------------------------------------------------


 

 

 

 

Greater than or equal to 1 and less than 1.5

33%

67%

 

 

 

 

 

 

Greater than or equal to 1.5 and less than 2

35%

65%

 

 

 

 

 

 

Greater than or equal to 2 and less than 2.5

37%

63%

 

 

 

 

 

 

Greater than or equal to 2.5 and less than 3

39%

61%

 

 

 

 

 

 

Greater than or equal to 3

42%

58%

 

 

 

 

For the application of this Article, the ratio « R » means to the ratio of
« Cumulative Net Revenue » of Contractor over « Cumulative Investments » in the
relevant Exploitation Perimeter, where:

 

« Cumulative Net Revenue » means the sum, calculated from the Effective Date
until the end of the preceding Quarter, of the value of Hydrocarbons obtained by
Contractor pursuant to the provisions of Articles 10.2 and 10.3 here above ;
less the Exploitation Petroleum Costs incurred by the Contractor, as such are
defined and determined under the provisions of the Accounting Procedure.

 

« Cumulative Investments » means the sum, from the Effective Date up until the
end of the preceding Quarter, of the Exploration Petroleum Costs and the
Development Petroleum Costs incurred by the Contractor as defined and determined
under the provisions of the Accounting Procedure.

 

10.4                        The State may receive its share of production
defined in Article 10.3 here above, either in kind, or in cash.

 

10.5                        If the State wishes to receive in kind all of part
of its share of production defined in Article 10.3 here above, the Minister
shall advise the Contractor in writing not less than ninety (90) days  prior to
the commencement of the relevant Quarter and specify the exact quantity it
wishes to receive in kind during said Quarter and the modalities of delivery,
which must be specified in the lifting contract.

 

29

--------------------------------------------------------------------------------


 

For this purpose, it is agreed that the Contractor shall not commit to the sale
of a part of the State production, for a term which exceeds one hundred and
eighty (180) days, unless he shall have obtained the written consent of the
Minister.

 

10.6                        If the State wishes to receive in cash all or part
of its share of production specified in Article 10.3 here above, or if the
Minister has failed to notify the Contractor of its decision to take a portion
of the State’s production in kind in accordance with Article 10.5 here above,
the Contractor is obligated to sell the State share of production which the
State wishes to take in cash during the relevant Quarter, and to proceed with
the liftings of such share in the course of such Quarter, and to pay the State
within thirty (30) days following each lifting, an amount equal to the quantity
corresponding to the portion of the State production share, multiplied by the
sale price F.O.B., after deduction of the costs attributable to such sales.

 

The Minister shall be entitled to request the settling of the sales of the State
share of production effected by the Contractor either in Dollars or in any other
convertible currency in which the transaction took place.

 

ARTICLE 11 : TAX REGIME

 

11.1                        Each of the entities which make up the Contractor
shall be subject to the Industrial and Commercial Income Tax levied on the net
profits earned in relation to the Petroleum Operations in accordance with
Articles 66 to 74 of the Crude Hydrocarbons Code and the provisions of the
Accounting Procedure found in Appendix 2 of this Contract.

 

The rate of this tax is set at twenty-seven percent (27%) for the entire
duration of the Contract such as defined in Article 2.2 here above.

 

For the purposes of setting the amount of the  Industrial and Commercial Income
Tax, the value of Hydrocarbons sold by the Contractor under Articles 10.2 and
10.3 here above to be included in net taxable profit shall be established  in
accordance with the provisions of Article 14 here below.

 

11.2                        Without prejudice to the provisions of Article 21
here below, the Contractor shall pay to the State the following surface rentals:

 

a)             two Dollars ($2) per square kilometer and per year during the
first phase of the exploration period ;

 

b)             three Dollars ($3) per square kilometer and per year during the
second phase of the exploration period ;

 

30

--------------------------------------------------------------------------------


 

c)              four Dollars ($4) per square kilometer and per year during the
third phase of the exploration period and during any extension provided for in
Articles 3.3 and 3.4 here above;

 

d)             one hundred seventy Dollars ($170) per square kilometer and per
year during the validity of the Exploitation Authorization.

 

The surface rentals referred to in paragraphs a), b) and c) here above shall be
paid in advance and per year, not later than the first day of each Contract
Year, for the entire Contract Year, according to the extent of the Exploration
Perimeter held by the Contractor upon the due date of said rentals.

 

The surface rental relative to an Exploitation Authorization shall be paid in
advance and per year, at the beginning of each Calendar Year following the
granting of the Exploitation Authorization or for the Calendar Year of said
grant, within thirty (30) days of the date of the grant, prorated over time for
the remaining duration of the current Calendar Year, according to the extent of
the Exploitation Perimeter upon such date.

 

In the case of relinquishment of the surface during the course of a Calendar
Year or during the course of an event of Force Majeure, the Contractor shall
have no right to any reimbursement of surface rentals already paid.

 

The amounts referred to in this Article 11.2 are not considered recoverable
Petroleum Costs under the provisions of Article 10.2 here above, nor are they
considered as deductible costs for setting the basis of the Industrial and
Commercial Income Tax in accordance with Article 76 of the Crude Hydrocarbons
Code.

 

11.3                        The Contractor shall be subject to taxes and fees as
well as to withholdings at source and other tax obligations applicable to
contractors pursuant to Title VI of the Crude Hydrocarbons Code.

 

11.4                        The subcontractors of the Contractor as well as the
personnel of the Contractor and of his subcontractors shall be subject to the
generally applicable tax provisions, subject to the provisions of Title VI of
the Crude Hydrocarbons Code which are applicable to them.

 

11.5                        The shareholders of the entities making up the
Contractor and their Affiliated Companies shall benefit from the exemptions
provided for in Article 86 of Title VI of the Crude Hydrocarbons Code.

 

31

--------------------------------------------------------------------------------


 

11.6                        Except for taxes, fees and dues provided in Title VI
of the Crude Hydrocarbons Code, for special taxes related to the utilization of
drinking water or of irrigation water provided for in Article 6 .4 here above,
for the surface rentals provided for in Article 11.2 here above, for the bonuses
provided for in Article 13 here below andfor the payment referred to in
Article 12.2 here below, the Contractor shall not be subject to any tax, fees,
royalties, payments and contributions of any nature whatsoever, be they
national, regional or municipal, either in effect now or in the future, which
may burden the Petroleum Operations, and of any revenue derived therefrom or
more generally, the property, the activities or action of the Contractor,
including its facility, its money transfers, and its operation in implementation
of this contract, provided, however, that these exemptions are only applicable
to Petroleum Operations.

 

Pursuant to Article 83-2º of the Crude Hydrocarbons Code, the rendering of
services directly related to Petroleum Operations shall, in particular, be
subject to VAT at the rate of zero, when the service rendered, the right
transferred or the item rented are reused or exploited in Mauritania, pursuant
to Article 177 B of the General Tax Code.

 

The foregoing exemptions in this Article do not cover services actually rendered
to Contractor by public Mauritanian administrations and local governmental
departments or units.  However, the tariffs levied in such cases on the
Contractor, its subcontractors, transporters, customers and agents must be
reasonable in relation to the services rendered and must not exceed the tariffs
generally applicable for these same services by the same public Mauritanian
administrations and local governmental departments or units.  The cost of these
services shall be considered recoverable Petroleum Costs in accordance with
Article 10.2 of this Contract.

 

ARTICLE 12 :  PERSONNEL

 

12.1                        From the beginning of the Petroleum Operations, the
Contractor undertakes to ensure the employment on a priority basis, with equal
qualification, of Mauritanian personnel and to contribute to the training of
such personnel, in order to allow their accession to all employment as qualified
workers, supervisors, management, engineers and directors.

 

To this end, the Contractor shall establish in agreement with the Ministry at
the end of each Calendar Year, a recruitment plan of Mauritanian personnel and a
plan for training and skills improvement in order to attain a greater and
greater participation of Mauritanian personnel in the Petroleum Operations.

 

32

--------------------------------------------------------------------------------


 

12.2                        The Contractor must also contribute to the training
and skills improvement of the agents of the Ministry and to the other purposes
referred to in Article 80 of the Crude Hydrocarbons Code, according to a plan
established by the Ministry at the end of each Calendar Year.

 

To this end, the Contractor shall pay to the State, for said training and job
skills improvement plan, an amount of three hundred thousand Dollars ($300,000)
per Calendar Year during the validity of the Exploration Authorization, and,
starting from the granting of an Exploitation Authorization, an amount of six
hundred thousand Dollars ($600,000) per Calendar Year. The above-cited payments
shall be considered to be nonrecoverable Petroleum Costs with respect to the
provisions of Article 10.2 here above but as deductible charges on the
Industrial and Commercial Income Tax  in conformity with Article 82 of the Crude
Hydrocarbons Code.

 

ARTICLE 13 : BONUSES

 

13.1                        The Contractor shall pay to the State a signature
bonus in the amount of one million Dollars ($1,000,000) within the thirty (30)
days following the Effective Date.

 

13.2                        Moreover, the Contractor shall pay to the State the
following production bonuses:

 

a)             six million Dollars ($6,000,000) when the regular commercial
production of Hydrocarbons extracted from the Exploitation Perimeter(s) reaches
for the first time an average rate equal to twenty-five thousand (25,000)
Barrels of Crude Petroleum per day during a period of thirty (30) consecutive
days;

 

b)             eight million Dollars ($8,000,000) when the regular commercial
production of Hydrocarbons extracted from the Exploitation Perimeter(s) reaches
for the first time an average rate equal to fifty thousand (50,000) Barrels of
Crude Petroleum per day for a period of thirty (30) consecutive days;

 

c)              tweleve million Dollars ($12,000,000) when the regular
commercial production of Hydrocarbons extracted from the Exploitation
Perimeter(s) reaches for the first time an average rate equal to one hundred
thousand (100,000) Barrels of Crude Petroleum per day for a period of thirty
(30) consecutive days ;

 

d)             twenty million Dollars ($20,000,000) when the regular commercial
production of Hydrocarbons extracted from the Exploitation Perimeter(s) reaches
for the first time an

 

33

--------------------------------------------------------------------------------


 

average rate equal to one hundred fifty thousand (150,000) Barrels of Crude
Petroleum per day for a period of thirty (30) consecutive days.

 

Each of the sums referred to in paragraphs a), b), c) and d) here above shall be
paid within the thirty (30) days following the above-cited period of reference.

 

13.3                        The sums referred to in Articles 13.1 and 13.2 here
above shall not be considered as recoverable Petroleum Costs with respect to the
provisions of Article 10.2 here above, nor considered to be deductible charges
for the determination of the Industrial and Commercial Income Tax  pursuant to
Article 79 of the Crude Hydrocarbons Code.

 

ARTICLE 14 : PRICE AND MEASUREMENT OF HYDROCARBONS

 

14.1                        The unitary market price of the Crude Petroleum used
in consideration for purposes of Articles 10 and 11 here above shall be the
“Market Price” F.O.B. the Delivery Point, expressed in Dollars per Barrel, as
determined here below for each Quarter.

 

A Market Price shall be established for each type of Crude Petroleum or blend of
Crude Petroleums.

 

14.2                       The Market Price applicable to Crude Petroleum lifted
in the course of a Quarter shall be calculated at the end of each Quarter under
consideration, and shall be equal to the weighted average of prevailing prices
obtained by the Contractor and the State in the course of their sale of Crude
Petroleum to Third Parties in the course of the Quarter under consideration,
adjusted as appropriate to reflect differentials in quality and density, and on
the terms of F.O.B. delivery and payment terms provided the quantity sold in
such manner to Third Parties in the course of the Quarter under consideration
corresponds to no less than thirty percent (30%) of the total of the volumes of
Crude Petroleum extracted from the Exploitation Perimeters existing under this
Contract, taken as a whole, and sold in the course of the said Quarter.

 

14.3                        If such Third Party sales do not take place during
the Quarter under consideration, or if they constitute less than thirty percent
of the total of the quantities of Crude Petroleum of the Exploitation Perimeter
granted under the present Contract taken as a whole and sold in the course of
the said Quarter, the Market Price shall be arrived at by comparison with the
« Current International Market Price » for the Quarter under consideration of
the qualities of Crude Petroleum produced in Mauritania and in neighboring
producing countries, taking into

 

34

--------------------------------------------------------------------------------


 

account differentials of quality, density, transport and terms of payment.

 

« Current International Market Price »  shall be a reference price based on
Dated Brent prices, as such are published in “Platt’s Crude Oil Marketwire” or
similar internationally recognized publication, averaged for the month(s) during
which sales were made and adjusted for differences in quality, API  gravity,
terms of FOB delivery and payment terms.  If Dated Brent is replaced by another
internationally recognized reference crude, the published quotes of the
replacement crude shall be used instead.

 

14.4                        In particular the following transactions are not
taken into account in calculating the Market Price of the Crude Petroleum:

 

a)             Sales in which the buyer is an Affiliated Company of the seller
as well as sales between entities making up the Contractor;

 

b)             Sales which include some consideration other than payment in
freely-convertible currency or sales attributable in whole or in part to
motivations other than the usual economic incentives attached to sales of Crude
Petroleum on the international market (such as barter contracts, sales from
government to government or to governmental units).

 

14.5                        A committee presided over by the Minister or his
delegate and including other representatives of the State and those of the
Contractor shall meet at the request of its president, at the end of each
Quarter, to establish, according to the stipulations of this Article 14, the
Market Price of the Crude Petroleum produced, applicable to the Quarter elapsed.
The decisions of the committee shall be by unanimous vote.

 

If no agreement can be reached by the committee on a decision within a time
period of thirty (30) days after the end of the relevant Quarter, the Market
Price of the Crude Petroleum produced shall be definitively determined by an
expert of international reputation, appointed by agreement of the Parties, or,
if such agreement is not reached, by the International Centre for Expertise of
the International Chamber of Commerce.  The expert shall establish the price
according to the stipulations of this Article 14 within a time period of twenty
(20) days after his appointment.  The costs of expertise shall be shared equally
between the Parties.

 

14.6                       While awaiting the determination of the price, the
Market Price provisionally applicable to a Quarter shall be the Market Price of
the preceding Quarter.  Any necessary adjustment shall be made not later than
thirty (30) days after the determination of the Market Price for the Quarter
under consideration.

 

35

--------------------------------------------------------------------------------


 

14.7                        The Contractor shall measure all the Hydrocarbons
produced after extraction of water and connected substances, in utilizing, with
the consent of the Ministry, the instruments and procedures in conformity with
the methods in force in the international petroleum industry.  The Ministry
shall have the right to examine such measures and to check the instruments and
procedures utilized.

 

If during the course of exploitation the Contractor wishes to modify such
instruments and procedures, he must obtain the prior consent of the Ministry.

 

If, during the course of an inspection carried out by the Ministry, it is
verified that the measuring instruments are inaccurate and exceed the acceptable
tolerances, and that this condition of fact is confirmed by an independent
expert, the inaccuracy in question shall be considered as having existed for
half of the period since the preceding inspection, unless a different period is
demonstrated.  The accounting of the Petroleum Costs and the shares of
production and liftings of the Parties shall be the subject of appropriate
adjustments within thirty (30) days following receipt of the expert’s report.

 

14.8                        For Dry Gas, the provisions of this Article 14 shall
apply mutatis mutandis, subject to the provisions of Article 15 here below.

 

ARTICLE 15 :  NATURAL GAS

 

Non-Associated Natural Gas

 

15.1                        In the case where a discovery referred to in
Article 9.1 here above concerns a deposit of Non-Associated Natural Gas which
the Contractor has undertaken to appraise pursuant to Article 9.2 here above,
the Minister and the Contractor shall jointly carry out, in parallel with the
appraisal works of the discovery in question, a market study intended to
evaluate the possible market outlets for such Natural Gas, both on the local and
the export markets, as well as the means necessary for its marketing, and shall
consider the possibility of a joint marketing of their shares of production. 
The study shall in particular determine the quantities for which sale on the
local market can be assured as a fuel or as a raw material, the facilities and
arrangements necessary for the sale of such Natural Gas to the utilizing
enterprises or to the entity of the State in charge of its distribution, as well
as the discounted price which shall be determined pursuant to the principles set
forth in Article 15.8 here below.

 

36

--------------------------------------------------------------------------------


 

For purposes of evaluating the commercial value of the discovery of the
Non-Associated Natural Gas, the Contractor shall have the right pursuant to
Article 3.4 here above to an extension of his Exploration Authorization.

 

If following the appraisal of a discovery of Non-Associated Natural Gas, it is
shown that the development requires specific economic terms in order to make it
economically viable in the opinion of each of the two Parties, the Parties may
agree, on an exceptional basis, on said terms. .

 

15.2                        At the end of appraisal works, in the case where the
Parties should decide to jointly exploit such Natural Gas in order to supply the
local market, or in the case where the Contractor should decide to exploit it
for export, the latter shall submit, prior to the end of the Exploration
Authorization, an application for an Exploitation Authorization which the
Minister shall grant within the terms set forth in Article 9.6 here above.

 

The Contractor shall then proceed with the development and the production of
such Natural Gas pursuant to the development and production program submitted to
the Minister and approved by the latter within the terms provided for in
Article 9.5.  The provisions of this Contract applicable to Crude Petroleum
shall apply mutatis mutandis to the Natural Gas, subject to the special
provisions provided for in Articles 15.7 to 15.9 here below.

 

In the case where the production is intended in whole or in part for the local
market, a supply contract shall be entered into, under the supervision of the
Minister, between the Contractor and the enterprise of the State responsible for
the distribution of the gas.  The Contract shall define the obligations of the
parties in the matter of delivery and lifting of the commercial gas and may
contain a clause obligating the purchaser to pay a portion of the price in the
event of a default in the lifting of the contractual quantities.

 

15.3                        If an appraisal program or application for an
Exploitation Authorization has not been submitted within the time periods
allowed for in Articles 9.2 and 9.5 here above, the surface comprising the
extent of the deposit of Non-Associated Natural Gas shall be, upon the request
of the Minister, relinquished to the State, which shall be able to undertake for
its own account all works of placement into exploitation of the deposit in
question.

 

Associated Natural Gas

 

15.4                        In the event of a discovery of a commercially
exploitable deposit of Crude Petroleum containing Associated Natural Gas, the
Contractor shall indicate in the report provided for in

 

37

--------------------------------------------------------------------------------


 

Article 9.3 here above whether he considers that the production of such
Associated Natural Gas is likely to exceed the quantities necessary for the
purposes of Petroleum Operations relative to the production of Crude Petroleum,
including therein the operations of reinjection, and whether it considers that
such excess is likely to be produced in marketable quantities.  In the case
where the Contractor will have advised the Minister of such an excess amount,
the Parties shall jointly evaluate the possible markets for such excess amount,
both on the local and the export markets, including therein the possibility of a
joint marketing of their shares of production of such excess amount as well as
the means necessary for its marketing.

 

In the case where the Parties should agree to exploit the excess amount of the
Associated Natural Gas, or in the case where the Contractor should decide to
exploit such amount for export, the Contractor shall indicate in the development
and production program referred to in Article 9.5 here above the additional
facilities necessary for the development and exploitation of such excess amount
and his estimate of the costs pertaining thereto.

 

The Contractor must then proceed with the development and the exploitation of
such excess amount pursuant to the development and production program submitted
and approved by the Minister within the terms set forth in Article 9.5 here
above, and the provisions of this Contract applicable to the Crude Petroleum
shall apply mutatis mutandis to the excess quantity of Natural Gas, subject to
the special provisions set forth in Articles 15.7 to 15.9 here below.

 

A similar procedure to that described in the paragraph here above shall be
followed if the marketing of the Associated Natural Gas is decided upon during
the course of the exploitation of a deposit.

 

15.5                        In the case where the Contractor should decide not
to exploit the excess amount of Associated Natural Gas and if the State should
at any time desire to utilize it, the Minister shall so advise the Contractor,
in which case:

 

a)             The Contractor shall freely place at the disposal of the State
all or a portion of the excess amount which the State desires to lift, at the
exit point of the separation facilities;

 

b)             The State shall be responsible for the collection, the
processing, compression and transport of such excess amount from the
above-mentioned separation facilities, and shall bear all additional costs
pertaining thereto;

 

c)              The construction of the facilities necessary for the operations
referred to in paragraph b) here above, as well as the lifting of the excess
amount by the State, shall be accomplished pursuant to good oilfield practices
in the international petroleum industry and in such a

 

38

--------------------------------------------------------------------------------


 

manner so as not to impede production, lifting and transport of the Crude
Petroleum by the Contractor.

 

15.6                        Any excess amount of Associated Natural Gas which is
not utilized within the framework of Articles 15.4 and 15.5 here above must be
reinjected by the Contractor, unless Contractor technically demonstrates that
such reinjection would result in a reduction of maximum oil recovery, in which
case Contactor shall be authorized to flare said excess and shall be subject to
the penalty provided for in Article 6.4.

 

Common Provisions

 

15.7                        The Contractor shall have the right to dispose of
his share of production of Natural Gas, pursuant to the provisions of this
Contract. He shall also have the right to proceed with the separation of liquids
of all Natural Gas produced, and to transport, store, as well as to sell on the
local or export market his share of the liquid Hydrocarbons thus separated,
which Hydrocarbons shall be considered as Crude Petroleum for purposes of their
sharing between the Parties according to Article 10 here above.

 

15.8                        For purposes of this Contract, the Market Price of
the Natural Gas, expressed in Dollars per million of BTU, shall be equal:

 

a)             To the price obtained from buyers with regard to export sales of
Natural Gas to Third Parties;

 

b)             With regard to sales on the local market of the Natural Gas as a
fuel, to a price to be mutually agreed upon between the Minister or the national
entity in charge of the distribution of gas on the local market, and the
Contractor, on the basis in particular of the market rate of a fuel substitute
for Natural Gas.

 

15.9                        For purposes of the application of Articles 10.2,
10.3 and 13.2  here above, the quantities of Natural Gas available after
deduction of quantities reinjected, flared and those utilized for purposes of
the Petroleum Operations shall be expressed in number of Barrels of Crude
Petroleum such that one hundred sixty-five (165) cubic meters of Natural Gas
measured at a temperature of 15.6°C and at an atmospheric pressure of 1.01325
bars are deemed to be equal to one (1) Barrel of Crude Petroleum, except as
otherwise agreed between the Parties.

 

39

--------------------------------------------------------------------------------


 

ARTICLE 16 : TRANSPORT OF HYDROCARBONS BY
PIPELINES

 

16.1                        The Contractor shall have the right, for the
validity term of the Contract and within the terms defined in Title V of the
Crude Hydrocarbons Code, to process and transport within its own facilities
inside of the territory of Mauritania and to cause to be processed and
transported, while retaining ownership, the products resulting from its
exploitation activities or its share of such products, to points of storage,
processing, lifting, or gross consumption.

 

16.2                        In the case where agreements having as their purpose
to permit or to facilitate transport by pipelines of Hydrocarbons through other
states should come to be agreed upon between such states and the Mauritanian
State, the latter shall grant to the Contractor without discrimination all the
benefits which could result from the execution of such agreements..

 

16.3                        Within the framework of its transport operations,
the Contractor shall benefit from the rights and shall be subject to the
obligations provided for in Title V of the Crude Hydrocarbons Code.

 

ARTICLE 17 : OBLIGATION FOR SUPPLYING THE
DOMESTIC MARKET

 

17.1                       The Contractor has the obligation of participating in
meeting the needs of domestic consumption of Hydrocarbons, except for exports of
petroleum products, pursuant to the provisions of Article 41 of the Crude
Hydrocarbons Code.

 

17.2                        The Minister shall notify the Contractor in writing,
not later than the 1st of October of each Calendar Year, the quantities of
Hydrocarbons which the State chooses to purchase pursuant to this Article,
during the course of the following Calendar Year.  The deliveries shall be made,
to the State or to the person designated by the Minister, by quantities and at
regular time intervals during the course of said Year, according to terms set by
agreement of the parties.

 

17.3                        The price of the Hydrocarbons so sold by the
Contractor to the State shall be the Market Price established according to the
provisions of Articles 14 and 15.8 here above; it shall be payable to the
Contractor in Dollars within sixty (60) days from the date of delivery.  A sales
contract shall be entered into between the State and the Contractor which shall
establish payment procedures

 

40

--------------------------------------------------------------------------------


 

and pertaining guarantees.

 

ARTICLE 18 : IMPORTATION AND EXPORTATION

 

18.1                        The Contractor shall have the right to import into
Mauritania, for its account or for that of its subcontractors, all merchandise,
materials, machines, equipment, spare parts and consumable materials necessary
for the proper execution of Petroleum Operations and specified in a customs list
established by the Ministry, upon the proposal of the Contractor, pursuant to
Article 92 of the Crude Hydrocarbons Code.

 

It is understood that the Contractor and his subcontractors undertake to proceed
with the importing defined here above only to the extent that said materials and
equipment are not available in Mauritania upon equivalent conditions in terms of
price, quantity, quality, terms of payment and time period for delivery.

 

18.2                        The imports and re-exports of the Contractor and of
his subcontractors are subject to the customs regime set forth in Articles 90 to
96 of the Crude Hydrocarbons Code.

 

18.3                        The Contractor, his clients and their transporters
shall have, for the duration of the Contract, the right to freely export at the
point of exportation chosen for such purpose, free of all customs duties and
taxes and at any time whatsoeverand pursuant to the provisions of the Crude
Hydrocarbons Code, the portion of Hydrocarbons to which the Contractor is
entitled according to the provisions of the Contract, after deduction of all
deliveries made to the State pursuant to Article 17. However, the Contractor
undertakes, at the request of the State, not to sell the Hydrocarbons produced
in Mauritania to countries declared hostile to the State.

 

ARTICLE 19 :  FOREIGN EXCHANGE

 

19.1                        The Contractor shall benefit from the rights and is
subject to the obligations provided for in Title VII of the Crude Hydrocarbons
Code in matters of control of foreign exchange and of protection of investments.

 

41

--------------------------------------------------------------------------------


 

ARTICLE 20 :  BOOK-KEEPING, MONETARY UNIT,
ACCOUNTING

 

20.1                        The records and books of account of the Contractor
shall be kept according to the accounting rules generally utilized in the
international petroleum industry, pursuant to the regulations in force and with
the Accounting Procedure defined in Appendix 2 of this Contract.

 

20.2                        The records and books of account shall be kept in
the English language and denominated in Dollars. They shall be fully supported
by detailed documentation proving the expenses and receipts of the Contractor
with respect to this Contract.

 

Such records and books of account shall be utilized in particular to determine
Petroleum Costs, and the net profits of the Contractor subject to the Industrial
and Commercial Income Tax pursuant to Articles 66 et seq  of the Crude
Hydrocarbons Code. They must contain the accounts of the Contractor highlighting
the sales of Hydrocarbons under the terms of this Contract.

 

For informational purposes, the accounting of profits and balance sheets shall
be kept in Ouguiyas.

 

20.3                        The originals of the records and accounting books
referred to in Article 20.1 here above can be kept at the central headquarters
of the Contractor, up until the Contractor is granted the first Exploitation
Authorization, with at least one copy in Mauritania. Starting from the month
during the course of which such Exploitation Authorization is granted to the
Contractor, the originals of said records and accounting books as well as the
supporting documents pertaining thereto shall be kept in Mauritania.

 

20.4                        The Minister, after having informed the Contractor
in writing, may cause to have the records and books of account relative to the
Petroleum Operations examined and verified by auditors of his choice or by his
own agents, according to the terms specified in the Accounting Procedure.  He
shall have a period of three (3) years following the end of a given Calendar
Year to carry out the examinations or verifications concerning said Calendar
Year and present to the Contractor his objections for any contradictions or
errors noted at the time of such examinations or verifications.  The Parties may
agree to extend this time period by one additional year if special circumstances
so justify it.

 

For Petroleum Costs incurred before the first year of production of
Hydrocarbons, the time period of verification and of rectification is extended
to the end of the second Calendar Year following the Calendar Year during which
the first lifting of Hydrocarbons takes place.

 

42

--------------------------------------------------------------------------------


 

The Contractor is required to furnish all necessary assistance to persons
appointed by the Minister for this purpose and to facilitate the services they
are rendering.  The reasonable expenses for examination and of verification
shall be reimbursed to the State by the Contractor and shall be considered to be
recoverable Petroleum Costs according to the provisions of Article 10.2 here
above.

 

20.5                        The sums due to the State or to the Contractor shall
be payable in Dollars or in a convertible currency chosen by common agreement
between the Parties.

 

In the event of a delay in payment, the sums due shall bear interest at the
LIBOR rate +5% starting from the day that they should have been paid up until
their payment, with monthly compounding of interest if the payment is more than
thirty (30) days late.

 

ARTICLE 21 :  PARTICIPATION OF THE STATE

 

21.1                        The State shall acquire on the Effective Date,
through the National Enterprise (Société Mauritanienne des Hydrocarbures)
referred to in Article 6 of the Crude Hydrocarbons Code, a carried interest of
ten percent (10%) in the rights and obligations of the Contractor in the
Exploration Perimeter.  The entities of the Contractor, other than the National
Enterprise, shall finance the share of the latter in all Petroleum Costs
corresponding to the exploration Petroleum Operations including therein the
evaluation/appraisal of discoveries made in the Exploration Perimeter, during
the entire duration of the Exploration Authorization which is the subject of
Article 3 here above.

 

The National Enterprise, as an entity of the Contractor, shall benefit on
account of and pro rata to its participation from the same rights and benefits
and is subject to the same obligations as the other members of the Contractor,
subject to the provisions of this Article 21.

 

21.2                        The State shall have the option to acquire, through
the National Enterprise, a participation in the Petroleum Operations in any
Exploitation Perimeter resulting from the Exploration Perimeter within the
limits indicated in Article 21.3 here below.

 

In such case, the National Enterprise shall be the beneficiary, on account of
and pro rata to its participation, of the same rights and subject to the same
obligations as those of the Contractor defined in this Contract, subject to the
provisions of this Article 21.

 

In order to avoid any ambiguity, the participation of the State in the
Exploration Perimeter shall continue to be carried by the entities of the
Contractor pursuant to the provisions of Article 21.1 here above.

 

43

--------------------------------------------------------------------------------


 

21.3                        In the case of the exercise by the State of the
option of participation in an Exploitation Perimeter mentioned in Article 21.2
here above,  such participation may not be less than ten percent (10% ) and may
not exceed fourteen percent ( 14%).

 

21.4                        Not later than six (6) months starting from the date
of the grant of an Exploitation Authorization, the Minister must notify the
Contractor in writing of the decision of the State to exercise its option of
participation in specifying the percentage chosen within the limit set forth in
Article 21.3 here above.

 

Said participation shall take effect starting from the date of receipt of
notification of the exercise of the option of the State.

 

In order to avoid any ambiguity, the State shall have no participation in
Petroleum Operations in any Exploitation Perimeter from the Exploration
Perimeter if he does not exercise the option mentioned in Article 21.2 here
above.

 

21.5                        Starting from the effective date of its
participation, which is the subject of Articles 21.2 to 21.4 here above, the
State shall finance the Petroleum Costs in the relevant Exploitation Perimeter
pro rata to its participation.

 

The State shall reimburse to the entities of the Contractor, other than the
National Enterprise, pursuant to Article 21.6 here below, pro rata to its
participation, the Petroleum Costs not yet recovered relative to said
Exploitation Perimeter and incurred since the Effective Date (with the exclusion
of exploitation Petroleum Costs (OPEX) and financing costs), up until the date
of receipt of notification referred to in Article 21.4 here above.

 

The Contractor shall not be subject to any tax of any type whatsoever, by reason
of such reimbursements or possible added value pertaining thereto.

 

21.6                        The State shall assign and shall continue to assign
to the Contractor thirty percent (30%) of the share of production to which it is
entitled from its participation and as recovery of Petroleum Costs pursuant to
Article 10.2 here above and the Accounting Procedure constituting Appendix 2,
until the cumulative value of such transfers or reimbursements, appraised
according to the provisions of Articles 14 and 15 here above, is equal to one
hundred fifteen percent (115%) of the Petroleum Costs prior to the Effective
Date of the participation and referred to in the second paragraph of
Article 21.5 here above.

 

44

--------------------------------------------------------------------------------


 

21.7                        In order to remove any ambiguity, the reimbursement
of the exploration Petroleum Costs stipulated in Articles 21.5 and 21 .6 here
above, does not in any way include the sums paid by the Contractor with respect
to Article 13 of this Contract.

 

21.8                        The reimbursements which will be made by the State
with respect to the provisions of Articles 21.5 and 21.6 here above, shall be
paid in kind by the State which shall transfer to the entities of the
Contractor, other than the National Enterprise, each Quarter at the Delivery
Point the percentage of its quarterly share of production of Hydrocarbons
stipulated in said Articles.

 

However, the State reserves the option to make said reimbursements in Dollars
for which the payment in full must take place within a time period of ninety
(90) days starting from the effective date of the participation referred to in
Article 21.4 here above.

 

In the event that the payment of all said reimbursements within the time periods
provided here above does not take place, the reimbursement in kind such as
referred to in Articles 21.5 and 21.6 here above shall apply.

 

21.9                        The practical methods of participation of the State
stipulated in Article 21.1 here above as well as the rules and obligations of
the entities of the Contractor, including therein the National Enterprise, shall
be determined in an association contract (JOA), substantially conforming  to the
AIPN model JOA, which shall be entered into between these entities and shall
enter into force not later than ninety (90) days starting from the Effective
Date.  Said association contract (JOA) shall be amended as necessary and in
particular to take into account, if applicable, the exercise by the State of its
participation, which is the subject of Article 21.2 here above.

 

21.10                 The National Enterprise, on the one hand, and the other
entities making up the Contractor on the other hand, shall not be jointly and
severally liable for the obligations resulting from this Contract vis-a-vis the
State. The National Enterprise shall be individually responsible vis-à-vis the
State for its obligations such as provided in this Contract.  Any default of the
National Enterprise to execute any of its obligations shall not be considered as
a default of the other entities making up the Contractor and shall in no event
be invoked by the State in order to cancel this Contract. The association of the
National Enterprise to the Contractor, shall not under any circumstance cause
void nor affect the rights of the other entities constituting the Contractor to
have recourse to the arbitration clause provided in Article 28 here below.

 

45

--------------------------------------------------------------------------------


 

ARTICLE 22 :  ASSIGNMENT

 

22.1                        The rights and obligations resulting from this
Contract may not be assigned to a Third Party, wholly or in part, by any of the
entities making up the Contractor, without the prior approval of the Minister .

 

If within the three (3) months following notification to the Minister of a
proposed assignment accompanied by the necessary information to prove the
technical and financial means of the assignee as well as the terms and
conditions of assignment, the Minister has not given notice of his opposition
with reasonable justification, such assignment shall be deemed to have been
approved by the Minister.

 

Starting from the date of approval, the assignee shall acquire the status of a
member of the Contractor and must satisfy the obligations imposed upon the
Contractor by this Contract.

 

Each of the entities making up the Contractor may freely and at any time assign
all or a portion of its interests under the Contract to an Affiliated Company or
to another entity of the Contractor provided that the Minister is notified
beforehand.

 

22.2                        Likewise, the Contractor, or any entity of the
Contractor, shall be required to submit for prior approval of the Minister:

 

a)             Any plan which would be likely to lead, in particular through a
new allocation of capital stock, to a change of the direct control of the
Contractor or of an entity comprising the Contractor. In particular the
following shall be considered as elements of control of the Contractor, or of an
entity comprising the Contractor :  a change in the allocation of capital stock,
the nationality of the majority shareholders, as well as the statutory
provisions relative to the registered office and the rights and obligations
attached to the company shares with respect to the majority required at the
shareholder meetings.  However, the transfers of company shares to Affiliated
Companies may be freely made subject to prior declaration to the Minister for
information and application of the provisions of Article 24.4 here below, if
applicable.  As for transfer of company shares to Third Parties, transfers

 

46

--------------------------------------------------------------------------------


 

shall not be subject to the approval of the Minister unless they result in the
transfer of greater than thirty percent (30%) of the capital of the enterprise.

 

b)             Any plan to pledge as security property and facilities earmarked
for Petroleum Operations.

 

The plans referred to in paragraphs a) and b) shall be notified to the
Minister.  If within a time period of three (3) months, the Minister has not
notified the Contractor or one of the entities in question of his opposition
with reasonable justification to said plans, the plans shall be deemed approved.

 

22.3                        When the Contractor is made up of several entities,
it shall furnish to the Minister, within the month following its signature, a
copy of the association agreement (JOA) binding the entities and of all
modifications which could be made to said agreement, in specifying the name of
the enterprise appointed as Operator for the Petroleum Operations. Any change of
Operator shall be submitted to the approval of the Minister, pursuant to the
provisions of Article 6.2 here above.

 

22.4                        The transfers made in violation of the provisions of
this Article 22 shall be null and void.

 

ARTICLE 23 : OWNERSHIP, USAGE AND ABANDONMENT OF PROPERTY

 

23.1                        The Contractor shall be the owner of property,
moveable and immoveable, which he will have acquired for purposes of the
Petroleum Operations, and shall retain the full usage thereof, as well as the
right to export them or to transfer them to Third Parties during the entire term
of the Contract, provided that the State may acquire for free, at the request of
the Minister, all or a portion of the property belonging to the Contractor which
will have been utilized for the Petroleum Operations and for which the
acquisition costs will have been fully recovered pursuant to Article 10 here
above in the following cases:

 

a)             Upon expiration, surrender or termination of this Contract ;

 

b)             In the event of surrender or of expiration of an Exploitation
Authorization, with regard to the works and facilities situated in the
Exploitation Perimeter and the equipment earmarked exclusively for Petroleum
Operations in the Exploitation Perimeter in question, unless the Contractor
wishes to utilize such property for the Petroleum Operations in other
Exploitation Perimeters resulting from the Exploration Perimeter.

 

23.2                        Upon the expiration, surrender or termination of any
Exploitation Authorization, the Contractor must proceed with all operations
necessary to rehabilitate its original condition in conformity

 

47

--------------------------------------------------------------------------------


 

with a Remediation Plan drawn up and financed within the following terms:

 

a)             At the end of the Quarter during the course of which sixty
percent (60%) of the recoverable reserves of Hydrocarbons identified in the
development program of a deposit referred to in Article 9.5 will have been
recovered, the Contractor shall prepare and submit to the Minister for approval
a Remediation Plan of the site, in conformity with good oilfield practices of
the international petroleum industry, which he proposes to carry out at the end
of production operations, as well as the corresponding budget.  Each Calendar
Year the Contractor shall incorporate into the Remediation Plan the necessary
revisions to take into account the changes of technical and financial
parameters. The revised Remediation Plan shall become the new Remediation Plan
which shall be taken into account for the calculation of the payments on the
sequestered account ;

 

b)             The Remediation Plan shall include a detailed description of the
works of removal and/or of securing of infrastructure such as the platforms, the
storage facilities, the wells, pipes, gathering lines, etc., necessary for the
protection of the environment and of persons;

 

c)              The Minister may, in consultation with the Minister in charge of
the Environment, propose revisions or modifications to the Remediation Plan,
notifying  the Contractor thereof in writing with all appropriate justifying
supporting information, within the ninety (90) days following receipt of said
Plan. The provisions of Article 5.2 here above shall apply to said Plan with
regard to its adoption.  When the results acquired during the course of
exploitation justify changes to the Remediation Plan, said Plan and the
corresponding budget may be modified in conformity with the adoption procedure
described here before;

 

d)             For purposes of financing the operations set forth in the
Remediation Plan, the Contractor shall open a sequestered account with a top
tier international banking establishment acceptable to the Minister, which he
will fund starting from the Quarter following the adoption of the Remediation
Plan via annual payments of amounts and according to a schedule determined in
agreement with the Minister ;

 

e)              The funds paid into the sequestered account shall be treated as
recoverable Petroleum Costs according to the terms set forth in Article 10.2
here above, and shall be considered to be deductible charges for the
determination of the tax on industrial and commercial profits.  Such funds, as
well as the interest received on the sequestered account, shall be

 

48

--------------------------------------------------------------------------------


 

earmarked exclusively for the payment of expenses linked to the operations of
the Remediation Plan ;

 

f)               The Contractor shall notify the Minister, with an advance
notice of one hundred eighty (180) days, of his intention to start up the
operations set forth in the Remediation Plan, unless the Minister notifies
Contractor within thirty (30) days following the above-cited opinion that:

 

(i) the exploitation of the deposit of the Exploitation Perimeter in question
shall be pursued by the State or by a Third Party, or

 

(ii) the State wishes to retain the facilities for justifiable reasons.

 

In the two cases cited in i) and ii) here above, the sequestered account shall
be transferred to  the successor responsible party and Contractor is relieved of
all liability with regard to the Remediation Plan and the sequestered account
pertaining to the deposit in question;

 

g)              In the case where the expenses necessary for the execution of
the Rehabilitation Plan are greater than the amount available in the sequestered
account, the excess amount shall be entirely at the expense of the Contractor;

 

h)             The Contractor shall pay to the State upon completion of
Rehabilitation Plan any residual amount of the sequestered account not utilized
for the carrying out of the Rehabilitation Plan and which will have been
recovered under this Article 10.2 here above.

 

ARTICLE 24 : LIABILITY AND INSURANCE

 

24.1                        The Contractor shall indemnify and hold harmless any
person, including the State, for any damage or loss that the Contractor, his
employees or his subcontractors and their employees may cause to the person,
property or rights of other persons, by reason of or during Petroleum
Operations.

 

In the event the liability of the State is implicated by reason of or during the
course of Petroleum Operations, the Minister must so advise the Contractor, who
shall conduct the defense in this regard and shall indemnfiy the State for any
sum which the latter is required to pay or any expense pertaining thereto which
he has borne or which is incurred subseqent of a claim.

 

49

--------------------------------------------------------------------------------


 

24.2                        The Contractor shall obtain and maintain in force,
and shall cause his subcontractors to obtain and to maintain in force, all
insurance coverages relative to Petroleum Operations of the type and amounts in
use in the international petroleum industry, in particular (a) general third
party liability coverage, (b) coverage for environmental risks pertaining to the
Petroleum Operations, (c) coverage for employee work-related accidents  (d) any
other insurance coverage required by the regulations in force.

 

The insurance coverages in question shall be obtained from top tier insurance
companies pursuant to the applicable regulations.

 

The Contractor shall provide the Minister with certifications proving the
obtaining of insurance coverage and the maintenance in force of the above-cited
insurance coverages.

 

24.3                        When the Contractor is made up of several entities,
the obligations and responsibilities of the latter under this Contract shall be,
without prejudice to the provisions of Article 21 here above, joint and several
with the exception of their obligations pertaining to the Industrial and
Commercial Income Tax.

 

24.4                        If one of the entities of the Contractor assigns all
or a portion of his rights and obligations in connection with this Contract to
an Affiliated Company, whenever the latter displays a lower level of financial
and technical qualification, the parent company shall submit for the approval of
the Minister a commitment guaranteeing the proper execution of the obligations
arising from this Contract.

 

ARTICLE 25 :  TERMINATION OF THE CONTRACT

 

25.1                       This Contract may be terminated, without
compensation, in any of the following cases:

 

a)             Serious and/or continued violation by the Contractor of the
provisions of this Contract, of the Crude Hydrocarbons Code, or of the
regulations in force applicable to the Contractor;

 

b)             Failure to remit a bank guarantee pursuant to Article 4.6 here
above;

 

c)              Delay of more than three (3) months of a payment due to the
State;

 

d)             Cessation of development works of a deposit for six
(6) consecutive months without the consent of the Minister;

 

50

--------------------------------------------------------------------------------


 

e)              After the startup of production on a deposit, cessation of his
exploitation for a period of greater than six (6) months, decided upon by the
Contractor without the consent of the Minister;

 

f)               Non-execution by the Contractor within the time period
prescribed by an arbitral award rendered pursuant to the provisions of
Article 28 here below;

 

g)              Bankruptcy, receivership or liquidation of the property of the
Contractor.

 

25.2                        Except for the case set forth in subparagraph g)
here above, the Minister may only pronounce the forfeiture provided for in
Article 25.1 here above after having placed the Contractor on notice, by
registered letter with return receipt, to remedy the violation in question
within the allowed time period specified in the notice from the time of receipt
of such.

 

25.3                        If there is a failure by the Contractor to remedy
the violation which was the subject of the termination notice within the time
period allowed, the termination of this Contract may be pronounced.

 

Any dispute as to the justification of the termination of the Contract
pronounced by the Minister is open to recourse to arbitration pursuant to the
provisions of Article 28 here below. In such a case, the Contract shall remain
in force until an arbitral award confirms the justifiability of such
termination, in which case the Contract will definitively terminate..

 

The termination of this Contract shall automatically entail the withdrawal of
the Exploration Authorization and of the currently valid Exploitation
Authorizations.

 

ARTICLE 26 : APPLICABLE LAW AND STABILIZATION OF TERMS

 

26.1                       This Contract is governed by the laws and regulations
of the Islamic Republic of Mauritania, supplemented by general principles of the
laws of international commerce.

 

26.2                        The Contractor shall be subject at all times to the
laws and regulations in force in the Islamic Republic of Mauritania.

 

51

--------------------------------------------------------------------------------


 

26.3                        No legislative or regulatory provision occurring
after the Effective Date of the Contract may be applied to the Contractor which
would have as a direct or an indirect effect to diminish the rights of the
Contractor or to increase his obligations under this Contract and the
legislation and regulations in force upon the Effective Date of this Contract,
without the prior agreement of the Parties.

 

However, it is agreed that the Contractor cannot, with reference to the
preceding paragraph, oppose the application of the legislative and regulatory
provisions which are generally applicable, adopted after the Effective Date of
the Contract, in the matter of safety of persons and of protection of the
environment or employment law

 

ARTICLE 27 :  FORCE MAJEURE

 

27.1                        Any obligation resulting from this Contract which
would be totally or partially impossible for a Party to carry out, other than
payments for which it is responsible to pay, shall not be considered to be a
violation of this Contract if said non-execution results from a case of Force
Majeure, provided however that there is a direct link of cause and effect
between impediment and the case of Force Majeure invoked.

 

27.2                        For purposes of this Contract the following should
be understood to be a case of Force Majeure :  any event which is unforeseeable,
irresistible or outside of the will of the Party invoking it, such as
earthquake, accidents, strike, guerilla actions, acts of terrorism, blockade,
riot, insurrection, civil unrest, sabotage, acts of war, the Contractor being
subject to any law, regulation, or any other cause outside of his control and
which has as a result of delaying or rendering momentarily impossible the
execution of all or a portion of his obligations.  The intention of the Parties
is that the term Force Majeure be given the interpretation the most in
conformity with the principles and customs of international law and with the
practices of the international petroleum industry.

 

27.3                        When a Party considers itself prevented from
carrying out any of its obligations by reason of a case of Force Majeure, it
must immediately so notify the other Party in writing specifying the elements of
the type to establish the case of Force Majeure and to take, in agreement with
the other Party, all appropriate and necessary provisions in order to allow a
return to the normal

 

52

--------------------------------------------------------------------------------


 

execution of obligations affected by the Force Majeure after the case of Force
Majeure ceases.

 

The obligations, other than those affected by the Force Majeure, must continue
to be fulfilled pursuant to the provisions of this Contract.

 

27.4                        If, following a case of Force Majeure, the execution
of any of the obligations of this Contract was delayed, the duration of the
delay resulting therefrom, increased by the delay which may be necessary for the
repair of all damage caused by the case of Force Majeure, shall be added to the
time period stipulated in this Contract for the execution of said obligation as
well as to the duration of the currently valid Exploration Authorization and of
any Exploitation Authorizations.

 

ARTICLE 28 : ARBITRATION AND EXPERTISE

 

28.1                        In the event of a dispute between the State and the
Contractor concerning the interpretation or the application of the provisions of
this Contract, the Parties shall make good faith effort to resolve such dispute
amicably.

 

With regard to the Market Price, the provisions of Article 14.5 here above shall
apply.

 

The Parties may also agree to submit any other dispute of a technical nature to
an expert appointed by common agreement or by the International Centre for
Expertise of the International Chamber of Commerce (“ICC”).

 

If, within a time period of ninety (90) days starting from the date of
notification of a dispute, the Parties are not able to reach an amicable
solution or following the proposal of an expert, said dispute shall be submitted
at the request of the most diligent Party to the ICC for arbitration following
the rules set by the Rules of Arbitration of the ICC.

 

28.2                        The location of the arbitration shall be Paris
(France). The languages utilized during the proceedings shall be the French and
English languages and the applicable law shall be the Mauritanian law, as well
as the rules and customs of applicable international law in the matter.

 

The arbitrational court shall be made up of three (3) arbitrators.  No
arbitrator shall be a national of the countries of which the Parties are
nationals.

 

The award of the court is rendered on a definitive and irrevocable basis.  It is
binding upon the Parties and is immediately executory.

 

53

--------------------------------------------------------------------------------


 

The expenses of arbitration shall be borne in equal part by the Parties, subject
to the decision of the court concerning their allocation.

 

The Parties formally and without reservation waive any right to attack such
award, to impede its recognition and its execution by any means whatsoever.

 

28.3                        The Parties shall conform to any protective measures
ordered by the arbitrational court.  Without prejudice to the power of the
arbitrational court to recommend protective measures, each Party may solicit
provisional or protective measures in application of the pre-arbitration
emergency procedure rules of the ICC.

 

28.4                        The introduction of an arbitrational procedure shall
entail the suspension of the contractual provisions with respect to the subject
of the dispute, but shall leave in place all other rights and obligations of the
Parties with respect to this Contract.

 

28.5                        Without prejudice to the provisions of Article 21
here above, the costs and expert fees referred to in Article 28.1 here above
shall be borne by the Contractor up until the grant of the first Exploitation
Authorization and thereafter half by each of the Parties. Such costs shall be
considered as recoverable Petroleum Costs with regard to Article 10 of this
Contract.

 

ARTICLE 29 : TERMS FOR APPLICATION OF THE CONTRACT

 

29.1                        The Parties agree to cooperate in all ways possible
in order to achieve the objectives of this Contract.

 

The State shall facilitate the Contractor in the exercise of his activities in
granting to him all permits, authorizations, licenses and access rights
necessary for the carrying out of the Petroleum Operations, and in placing at
his disposal all appropriate services to said Operations of the Contractor , of
his employees and agents on national territory.

 

Any application for the above-cited permits, authorizations, licenses and rights
shall be submitted to the Minister who shall transmit it, if applicable to the
relevant Ministries and entities, and shall ensure its follow-up.  Such
applications may not be refused without a legitimate reason and shall be
diligently handled in a manner so as to not unduly delay the Petroleum
Operations.

 

54

--------------------------------------------------------------------------------


 

29.2                        All notices or other communications related to this
Contract must be sent in writing and shall be considered to have been validly
made from the time they are, hand delivered against receipt, to the qualified
representative of the concerned Party at the place of its principal
establishment in Mauritania, or delivered in a stamped envelope, by registered
mail with return receipt, or sent by telecopy confirmed by letter, and after
confirmation of receipt by the recipient, at the address chosen by them and
deemed authentic indicated here below :

 

For the Ministry :

 

 

 

Department of Crude Hydrocarbons

 

 

 

BP : 4921

 

 

 

Nouakchott- Mauritania

 

 

 

TEL/FAX : +222 524 43 07

 

 

 

For the Contractor :

 

 

 

Kosmos Energy Mauritania

 

c/o Wilmington Trust

 

4th Floor, Century Yard

 

Cricket Square, Hutchins Dr.

 

Elgin Avenue, George Town

 

Grand Cayman KY1-1209

 

Cayman Islands

 

Telephone

: +1-345-814-6703

FAX

: +1-345-527-2105

Attention

: Andrew Johnson

Email: mauritanianotifications@kosmosenergy.com

 

 

 

With Copy to:

 

Kosmos Energy Mauritania

 

c/o Kosmos Energy, LLC.

 

Attention: General Counsel

 

8176 Park Lane, Suite 500

 

Dallas, TX 75231

 

Fax: 214-445-9705

Email: KosmosGeneralCounsel@kosmosenergy.com

 

 

The notices shall be considered as having been made upon the date of
confirmation of the receipt.

 

55

--------------------------------------------------------------------------------


 

29.3                        The State and the Contractor may at any time change
their authorized representatives or choice of domicile mentioned in Article 29.2
here above, subject to having so notified with an advance notice of at least ten
(10) days.

 

29.4                        This Contract may not be modified except by common
agreement of the Parties and by the execution of an approved amendment entering
into force within the terms provided in Article 30 here below.

 

29.5                        Any waiver by the State of the execution of an
obligation of the Contractor must be done in writing and signed by the Minister,
and no possible waiver can be considered as a precedent if the State declines to
act upon any of its rights which are recognized by this Contract.

 

29.6                        Titles appearing in this Contract are inserted for
purposes of convenience and of reference and in no way shall define, nor limit,
nor describe the scope or the purpose of the provisions of the Contract.

 

29.7                        Appendices 1, 2 and 3 attached hereto are an
integral part of this Contract.  However, in the event of conflict, the
provisions of this Contract shall prevail over those of the Appendices.

 

ARTICLE 30 : ENTRY INTO FORCE

 

Once signed by the Parties, this Contract shall be approved by decree made in
the Council of Ministers and shall enter into force upon the date of publication
of the said decree in the Official Journal, said date being designated under the
name Effective Date and rendering said Contract binding upon the Parties.

 

In witness whereof, the Parties have signed this Contract in two (2) original
copies.

 

Nouakchott,  on April 5, 2012     

 

56

--------------------------------------------------------------------------------


 

FOR

 

FOR

 

 

 

THE ISLAMIC REPUBLIC

 

THE CONTRACTOR

 

 

 

OF MAURITANIA

 

 

 

 

 

THE MINISTER

 

/s/ John R. KEMP III

 

 

 

/s/ Taleb ABDIVALL

 

 

 

57

--------------------------------------------------------------------------------


 

APPENDIX 1 : EXPLORATION PERIMETER

 

Attached and being an integral part of the Contract between the Islamic Republic
of Mauritania and the Contractor.

 

On the Effective Date, the initial Exploration Perimeter includes a surface area
deemed to be equal to twelve thousand one hundred twenty-five (12,125) km²,

 

Such Exploration Perimeter is represented on the attached map with the indicated
coordinates.

 

MAP OF THE EXPLORATION PERIMETER

 

58

--------------------------------------------------------------------------------


 

[g197201mm11i001.jpg]

 

59

--------------------------------------------------------------------------------


 

APPENDIX 2 : ACCOUNTING PROCEDURE

 

Attached to and an integral part of the Contract between the Islamic Republic of
Mauritania and Contractor.

 

ARTICLE 1:  GENERAL PROVISIONS

 

1.1                               Purpose

 

The purpose of this Accounting Procedure is to set the rules and methods of
accounting for the verification of Petroleum Costs to provide for their recovery
and for the purpose of sharing production in accordance with Article 10 of the
Contract, as well as the rules to determine net profits of the Contractor for
purposes of calculating the tax on industrial and commercial profits.

 

1.2                               Statements

 

The accounts, books and registers of the Contractor shall be maintained
consistent with the rules of the applicable accounting plan in Mauritania and
the practices and methods in use in the international petroleum industry.

 

Pursuant to the provisions of Article 20.2 of the Contract, the accounts, books
and registers of the Contractor shall be kept in the English language using the
Dollar as the unit of account.

 

Anytime, whenever it is necessary to convert into Dollars expenses and revenue
paid or received in any other currency, these currencies shall be valued on the
basis of the rate of exchange quoted on the foreign-exchange market of Paris, in
accordance with terms determined by mutual agreement.

 

1.3                               Interpretation

 

The definitions of words which appear in this Appendix 2 are the same as those
of the corresponding words as they appear in the Contract.

 

The word « Contractor », has the meaning given to it by the Contract, and may
sometimes refer to the Operator when the Contractor is made up of several
entities and when Petroleum Operations are conducted by the Operator on behalf
of all these entities, or sometimes the reference is to each of these entities
whenever the obligation of each individual entity is being addressed.

 

60

--------------------------------------------------------------------------------


 

ARTICLE 2:  ACCOUNTING FOR PETROLEUM COSTS

 

2.1                               General rules and principles.  Classes and
groupings

 

2.1.1                     The Contractor shall at all times keep books of
account specially reserved and organized for the booking of Petroleum Costs ;
they shall detail the expenses actually incurred by it and giving rise to
recovery consistent with the provisions of the Contract and of this Appendix,
the recovered Petroleum Costs, progressively as the production intended for such
purpose becomes available, as well as the amounts which must be properly
deducted or which have the effect of reducing  the Petroleum Costs.

 

2.1.2                     The accounting of Petroleum Costs must highlight at
all times and for each Exploration Perimeter and for each Exploitation Perimeter
derived therefrom :

 

·                  The full amount of the Petroleum Costs paid by Contractor
from Effective Date;

 

·                  The full amount of the Petroleum Costs recovered;

 

·                  The amounts which diminish or otherwise are a deduction from
Petroleum Costs and the type of operations related to these amounts;

 

·                  The balance of Petroleum Costs not yet recovered.

 

2.1.3                     The accounting for Petroleum Costs shall comprise as
debit entries all expenses actually incurred and directly related to Petroleum
Operations in accordance with the Contract and the provisions of this Appendix,
and considered chargeable to Petroleum Costs.

 

These expenses which have been actually incurred must:

 

·                  Be actually incurred by Contractor ;

 

·                  Be necessary to the proper carrying out of Petroleum
Operations ;

 

·                  Be properly incurred and supported by items and documents
which allow an effective audit by the Ministry.

 

2.1.4                     The accounting for Petroleum Costs shall include as
credit entries the amount of recovered Petroleum Costs as and when this recovery
takes place, and as and when the amounts are collected, the revenue and
miscellaneous products which are to be deducted from or operate to diminish the
Petroleum Costs.

 

2.1.5                     The original text of contracts, invoices and other
documents which support the Petroleum Costs must be available for examination by
the Ministry and produced whenever it requests it.

 

61

--------------------------------------------------------------------------------


 

2.1.6                     Petroleum Costs are recovered in accordance with the
following:

 

a)             The priority order arranged by the type of costs:

 

·                  Exploitation Petroleum Costs ;

 

·                  Development Petroleum Costs ;

 

·                  Exploration Petroleum Costs;

 

As these categories of Petroleum Costs are defined in Articles 3.2, 3.3 and 3.4
of this Appendix.

 

b)             Priority based on geographic considerations:

 

·                  Petroleum Costs incurred in an Exploitation Perimeter shall
be the first to be recovered from the production extracted from that perimeter
consistent with the order of priorities stipulated in paragraph a) here above ;

 

·                  Petroleum Costs incurred outside of an Exploitation Perimeter
shall be recovered in second priority from the production extracted from that
perimeter consistent with the priority order specified in paragraph a) here
above.

 

Petroleum Costs incurred in the Exploitation Perimeters, other than that in
question shall be recovered before the Petroleum Costs incurred in the
Exploration Perimeter and in accordance with the order of priority stipulated in
subparagraph a) here above.

 

Each entity which makes up the Contractor is entitled to its cost recovery upon
commencement of production.

 

2.1.7                     Accounting for Petroleum Costs must be true and
accurate ; it must be organized and the books must be kept and submitted in such
manner that they can be easily grouped together and make the relevant Petroleum
Costs clearly apparent, in particular as they relate to the following expenses:

 

·                  exploration

 

·                  appraisal

 

62

--------------------------------------------------------------------------------


 

·                  development

 

·                  production of Crude Petroleum,

 

·                  production of Natural Gas,

 

·                  transportation of Hydrocarbons and storage thereof,

 

·                  ancillary activities, auxiliary or subordinate, and separate
from them,

 

·                  as well as the amounts paid in the sequestered account in
accordance with Article 23.2 of the Contract.

 

2.1.8                     For each of the activities here above listed, the
accounting of Petroleum Costs must clearly show the following expenses:

 

a)             Related to tangible assets, in particular those which refer to
the purchase, creation, construction or carrying out of:

 

·                  land parcels,

 

·                  buildings (workshops, offices, storage areas, dwellings,
laboratories, etc....),

 

·                  facilities for loading and storage,

 

·                  access roads and general infrastructure works,

 

·                  facilities to transport Hydrocarbons (pipelines,
tankers, etc.),

 

·                  general equipment,

 

·                  specific equipment and facilities,

 

·                  vehicles for use of transport and civil engineering
machinery,

 

·                  materiel and tools (the normal useful life of which exceeds
one year),

 

·                  successful drilling,

 

·                  other tangible assets.

 

63

--------------------------------------------------------------------------------


 

b)             Related to intangible assets, particularly those which relate to:

 

·                  Surface investigation of geological or geophysical nature and
related to laboratory work (studies, reprocessing, etc.),

 

·                  Nonproductive exploration wells which are not utilized in
furtherance of the development plan,

 

·                  Other intangible assets.

 

c)              Related to raw materials consumables;

 

d)             Operational for functioning expenses :

 

Involved here are expenses of whatever nature, excepting the overhead referred
to below, and which are not accounted for in subparagraphs a) to c) above of
this Article 2.1.8, and which are directly connected to the study, progress and
the implementation of Petroleum Operations ;

 

e)              Non operating expenses or overhead :

 

Involved here are expenses borne by the Contractor related to Petroleum
Operations and connected to management or to administration of the said
operations.

 

2.1.9                     Moreover, the accounting of Petroleum Costs must show,
for each category of expenses listed or defined in subparagraphs a) to d) of
Article 2-1-8 above, all payments made to the following:

 

·                  The Operator, for goods and services which it has itself
furnished;

 

·                  For the entities which make up the Contractor, the goods and
services which they have supplied themselves;

 

·                  Affiliated Companies;

 

·                  Third Parties.

 

2.2                               Analysis of expenses and methodology for
attribution

 

2.2.1                     The principles for attribution and the usual
analytical methods of the Contractor in the matter of itemizing and of
reintegrating must be applied in a homogeneous manner, which is fair and does
not discriminate against its activities taken as a whole. They must be submitted
to the Ministry on its request.

 

64

--------------------------------------------------------------------------------


 

The Contractor must inform Ministry of any change made by it in its principles
and methodology.

 

2.2.2                     Tangible assets constructed, manufactured, created or
brought about by the Contractor in the furtherance of Petroleum Operations and
dedicated to these operations as well as their normal maintenance shall be
accounted for at the acquisition cost of construction, manufacturing, creation,
or realization.

 

2.2.3                     Equipment, materials and consumables required for
Petroleum Operations and not including those referred to above shall be:

 

a)             Either acquired for immediate use, subject to the time spent in
transport, and if necessary, the temporary storage by Contractor (provided they
shall not have been commingled with his own inventory). This equipment,
materials and consumables acquired by the Contractor shall be valued, for their
charging Petroleum Costs, at their landed price in Mauritania.

 

“The Landed price in Mauritania “ includes the following items, which shall be
accounted for in accordance with the analytic methodology of Contractor:

 

·                  Purchase price less discounts and rebates,

 

·                  Transport costs, insurance, transit costs, handling and
customs (and other possible taxes and fees) from the storage site of the vendor
to that of the Contractor or to the place they are utilized, as may be
applicable,

 

b)             Or supplied by the Contractor from its own inventory

 

·                  New equipment and materials other than consumables, supplied
by the Contractor from its own inventory, shall be valued for accounting
purposes at the  weighted purchase price calculated pursuant to the provisions
of subparagraph a) of this Article 2.2.3, hereafter  « net cost ».

 

·                  Materials and equipment which are depreciable and already
used supplied by the Contractor from his own inventory or which originate from
other activities he may have had, including those of Affiliated Companies, shall
be valued for purposes of booking Petroleum Costs, in accordance with the
following schedule:

 

65

--------------------------------------------------------------------------------


 

·                  New Material  (Condition « A »): New Material, never used :
100% (one hundred percent) of the net cost.

 

·                  Material in good condition (Condition « B »): Material in
good condition and still utilizable for its original purpose without repair: 75%
(seventy-five percent) of the net cost of the new material as defined here
above.

 

·                  Other used material  (Condition  « C »): Material which is
still utilizable for its original purpose, but only after repair and upgrading:
50% (fifty percent) of the  net cost of the new material as defined here above.

 

·                  Material in poor condition (Condition « D »): Material not
utilizable for its original purpose but still usable for another purpose: 25%
(twenty-five percent) of net cost of the new material as defined here above.

 

·                  Junk and scrap (Condition « E »): Materials unusable and not
repairable: applicable price for junk.

 

2.2.3.1           The Operator does not guarantee the quality of the new
material referred to above beyond the warranty furnished by the manufacturer or
seller of the subject material.  In the event of defective new material,
Contractor will do its best to seek reimbursement or compensation from the
manufacturer or the reseller; however, the corresponding credit shall only be
booked after receipt of reimbursement for indemnification;

 

2.2.3.2           In the event used material referred to above is defective, the
Contractor shall credit the account of the Petroleum Costs with the amount which
it will have actually received as compensation.

 

2.2.3.3           Utilization of materials, equipment and facilities which are
Contractor’s own property Materials, equipment and facilities which are
Contractor’s own property and which are temporarily put into use to carry out
Petroleum Operations, shall be charged to Petroleum Costs at a rental amount
covering the following:

 

a)             Maintenance and repairs,

 

66

--------------------------------------------------------------------------------


 

b)             A share of depreciation pro rata to the time period utilized for
Petroleum Operations, calculated by applying to the original costs (initial cost
before revaluation), a rate which shall not exceed the one provided by
Article 4.2 here below.

 

c)              The expenses of transport and operations and all other expenses
have not been otherwise charged.

 

The invoiced price shall exclude any excess cost, arising in particular from
breakdown or abnormal or inappropriate use of the same equipment and facilities
in furtherance of the Contractor’s activities which are not Petroleum
Operations.

 

In all events, costs charged as Petroleum Costs for use of this equipment and
facilities shall not exceed those in common usage in Mauritania by Third
Parties, nor shall they result in a cascading charge of expenses and profit
margins.

 

The Contractor shall maintain detailed statement of materials, equipment and
facilities which are owned by it and used in Petroleum Operations, it shall
indicate the description and serial number of each unit, the maintenance
expenses, the relevant repairs, and the dates on which each item has been
dedicated to and then withdrawn from Petroleum Operations.  This statement must
delivered to the Ministry not later than March 1st of every year.

 

2.3                               Operational expenses

 

2.3.1                     Expenses of this type shall be charged to Petroleum
Costs at the Contractor’s actual cost for the charges for services involved,
such as this price appears in the Contractor’s accounts consistent with the
applicable provisions of this Appendix.  These expenses include in particular:

 

2.3.2                     The taxes, fees and imposts due and payable in
Mauritania under applicable regulations and the provisions of the Contract and
directly related to Petroleum Operations.

 

Surface rentals, the BIC tax and the bonuses provided for respectively in
Articles 11 and 13 of the Contract, as well as any other charge the recovery of
which is disallowed by the provisions of this Contract or of this Appendix,
shall not be charged to Petroleum Costs..

 

2.3.3                    Personnel expenses and environment of the personnel

 

2.3.3.1           Principles

 

67

--------------------------------------------------------------------------------


 

To the extent that they correspond to actual work and services and that they are
not excessive with regard to the importance of the responsibilities exercised,
to the work carried out, and to the customary practices, such expenses cover all
payments made to employ and and provide benefits to personnel working in
Mauritania and hired for the conduct and execution of the Petroleum Operations
or for their supervision.  Such personnel includes persons recruited locally by
the by the Contractor and those placed at the Contractor’s disposal by the
Affiliated Companies, the other Parties or Third Parties.

 

Such expenses are also deductible when they are connected to fixed premises of
the Contractor abroad, when the activity of such premises is carried out
exclusively for the benefit of the Petroleum Operations of the Contractor in
Mauritania.

 

2.3.3.2           Expense Items

 

The expenses of personnel and personnel benefits shall include, on the one hand,
all sums paid or reimbursed on account of such personnel referred to here above,
under legal and regulatory texts, collective agreements, employment contracts
and the internal policies of the Contractor and, on the other hand, expenses
paid for the benefit of such personnel:

 

a)             Salaries and pay for active employment or holidays, overtime,
bonuses and other compensation;

 

b)             Employer contributions pertaining thereto resulting from legal
and regulatory texts, collective agreements and terms of employment;

 

c)              Expenses paid for the benefit of the personnel; these represent,
in particular:

 

·                  Expenses for medical and hospital assistance, social security
and all other social expenses particular to the Contractor ;

 

·                  Expenses for transportation of employees, their families and
their personal effects, when the assumption of such expenses is provided for in
the employment contract;

 

·                  Expenses for lodging of personnel, including therein
provision of services related thereto, when the assumption of such expenses by
the employer is provided for in the employment contract (water, gas,
electricity, telephone) ;

 

68

--------------------------------------------------------------------------------


 

·                  Compensation paid upon the time of moving in and of departure
of the salaried personnel;

 

·                  Expenses paid to administrative personnel rendering the
following services:  management and recruitment of local personnel, management
of expatriate personnel, personnel training, maintenance and operation of
offices and lodging, when such expenses are not included in overhead or under
other expense categories;

 

·                  Expenses for office rental or their expense for occupancy,
the expense of collective administrative services (secretarial services,
furniture, office supplies, telephone, etc.).

 

2.3.3.3           Terms for booking charges

 

Personnel costs correspond:

 

·                  Either to direct expenses charged to the corresponding
Petroleum Costs account,

 

·                  Or to indirect or common expenses charged to the Petroleum
Costs account based upon data fromanalytical accounting and determined pro rata
to the time dedicated to the Petroleum Operations.

 

2.3.4                     Expenses paid by reason of the provision of services
supplied by Third Parties, the entities comprising the Contractor and the
Affiliated Companies shall include in particular:

 

2.3.4.1           Services rendered by Third Parties and by the Parties are
booked at the Contractor’s actual book costs, which means the price invoiced by
the vendors, including all taxes, fees, and ancillary costs, if applicable; the
actual costs shall be reduced by any rebates, discounts, kickbacks, or
promotions the Contractor may have secured either directly or indirectly.

 

2.3.4.2           The technical assistance rendered to the Contractor by its
Affiliated Companies:  consisting of  services and actions for the benefit of
the Petroleum Operations and emanate from the departments and services of these
Affiliated Companies who are engaged in the following activities:

 

·                  Geology,

 

69

--------------------------------------------------------------------------------


 

·                  Geophysics,

 

·                  Engineering,

 

·                  Drilling and production,

 

·                  Deposits and reservoir studies,

 

·                  Economic studies,

 

·                  Technical contracts,

 

·                  Laboratories,

 

·                  Purchases and transport in transit (except for charges
comprised of those referred to in 2.2.3 here above),

 

·                  Designs,

 

·                  Some administrative and legal services related to studies or
to well-defined or occasional projects and which are not part of ordinary and
regular business, nor of the legal proceedings referred to in 2.3.8 below.

 

Technical assistance is generally the subject of service contracts entered into
between the Contractor and its Affiliated Companies.

 

The costs of technical assistance rendered by the Affiliated Companies are
booked at actual cost for the Affiliated Company which renders the service. 
This actual cost includes, in particular, personnel expenses, the cost of raw
materials, materials and consumables utilized, the cost of maintenance and
repair, the cost of insurance, taxes, a portion of the amortization of general
investments calculated on the original acquisition cost or of the construction
of related tangible items and of any other expenses which are related to these
services and have not been otherwise booked elsewhere.

 

However, the price excludes any surcharges arising from, in particular, fixed
assets or a non-regular or cyclical use of materials, facilities and equipment
at an Affiliated Company.

 

In all cases, expenses related to these services must not exceed those which are
normally incurred for similar services by technical service companies and
independent laboratories.  They must not result in cascading charges from profit
margins.

 

70

--------------------------------------------------------------------------------


 

Moreover, all of these services, including analytical studies, must be supported
by reports to be submitted at the request of the Ministry.  They must be the
subject of written orders issued by the Contractor, and also of itemized
invoices.

 

2.3.4.3          Whenever the Contractor utilizes in Petroleum Operations,
materiel, equipment or facilities which are the sole property of an entity which
makes up the Contractor, the Contractor must charge the Petroleum Costs pro rata
the usage time, and the corresponding entry must be determined in accordance
with the customary methods and the principles defined in 2.3.4.2 above.  This
entry includes, in particular:

 

·                  A portion of the annual depreciation calculated on the
original “landed Mauritanian price” defined in 2.2.3 here above;

 

·                  A portion of the start-up cost, of insurance coverage, of
ordinary maintenance, of financing, and of periodic checkups.

 

·                  Warehousing costs

 

·                  Warehousing costs and handling costs (expenses incurred for
personnel and for management of the services) are charged to Petroleum Costs pro
rata the value of the items taken out of inventory.

 

·                  Transportation expense:  expenses of transport of personnel,
of materiel or of equipment intended and dedicated to Petroleum Operations shall
be booked as Petroleum Costs if they are not already included in the preceding
paragraphs and if they have not been accounted in actual costs.

 

2.3.5                     Damages and waste which impact jointly-owned
properties

 

All expenses necessary to repair and restore to working condition equipment
which has suffered damages or losses arising from fires, floods, storms, theft,
accidents or any other cause, shall be booked in accordance with the principles
defined in this Appendix.

 

Amounts recovered from insurance companies for these damages and losses shall be
booked as a credit to Petroleum Costs.

 

2.3.6                     Maintenance expenses

 

71

--------------------------------------------------------------------------------


 

Maintenance expenses (routine maintenance and exceptional maintenance) of the
materiel, equipment and facilities dedicated to Petroleum Operations shall be
booked to Petroleum Costs at actual cost.

 

2.3.7                     Insurance premiums and expenses related to the
settlement of casualty losses shall be charged to Petroleum Costs:

 

a)             Premiums and expenses related to mandatory insurance and to those
arising under policies to cover the Hydrocarbons produced, the persons and the
properties dedicated to Petroleum Operations or the third-party liability
insurance of the Contractor within the purview of the said operations;

 

b)             Expenses incurred by the Contractor as the result of a casualty
which arose from Petroleum Operations, and those incurred in the settlement of
all losses, claims, damages and other related costs which are not covered by the
insurance policies;

 

c)              Expenses disbursed in settlement of losses, claims, damages or
legal proceedings which are not compensated by insurance and which do not relate
to risk which the Contractor was required to insure against.  The amounts
recovered from insurance policies and guarantees are accounted for as provided
for in Article 2.6.2 g) here below;

 

2.3.8                     Legal costs

 

Petroleum Costs can be charged with expenses related to adversary legal
proceedings, investigation, and settlement of disputes and claims (requests for
reimbursement or compensation), which arise from Petroleum Operations or which
become necessary in order to protect or recover properties, including, in
particular, the fees of lawyers and experts, legal costs, investigation costs,
cost of gathering evidence, as well as amounts disbursed in settlement of the
disputes or the final settlement of any proceedings or claim.

 

Whenever these services are rendered by personnel of the Contractor, a
compensatory payment shall be included in the Petroleum Costs which corresponds
to time expended and costs actually incurred.  The price charged in such manner
shall not exceed that which would have been paid to Third Parties for identical
or analogous services.

 

2.3.9                     Interest, fees, and financial charges

 

The following are chargeable to Petroleum Costs : interest penalties for late
payment incurred by the Contractor and related to borrowings from Third Parties
as well as advances and loans

 

72

--------------------------------------------------------------------------------


 

from Affiliated Companies, to the extent that these borrowings and advances are
used to finance the Petroleum Costs and related exclusively to petroleum
development operations of a commercial deposit (excluded here are Petroleum
Operations related to exploration and appraisal), and provided they do not
exceed seventy percent (70%) of the total amount of these petroleum development
costs.  These borrowings and advances must be submitted for the approval of the
Ministry.

 

In the case where such financing is secured by Affiliated Companies, the
acceptable interest rates must not exceed the rate normally charged on the
international financial markets for similar loans.

 

2.3.10              Foreign-exchange losses

 

Foreign-exchange losses related to borrowings and debts incurred by the
Contractor under this Contract are chargeable to Petroleum Costs.

 

2.3.11              Disbursements related to expenses, verifications and audits
of the Ministry, pursuant to the provisions of the Contract, are chargeable to
Petroleum Costs.

 

2.3.12              Payments related to other expenses, including payments to
Third Parties for the transport of Hydrocarbons to the Delivery Point shall be
included in the Petroleum Costs.  Involved here are all payments made or losses
incurred related to or caused by the proper execution of the Petroleum
Operations, provided the charge to Petroleum Costs is not disallowed under
provisions of this Contract or of this Appendix, and provided they are not
similar to expenses which the Ministry has disallowed and provided these
expenses have received the approval of the Ministry.  Moreover, except for
contrary provisions in the law, the Contractor is at liberty, if it wishes, to
make contributions of an economic, social, cultural or sport-related nature,
with the mandatory exclusion of financing political activities.  These
contributions shall be debited to the Petroleum Costs account.

 

2.4                               Overhead

 

These expenses pertain to those Petroleum Costs which have not been otherwise
accounted for.  They pertain to:

 

2.4.1                     Expenses incurred outside of Mauritania

 

The Contractor shall add a reasonable sum on account of foreign overhead
necessary to carry out the Petroleum Operations and borne by the Contractor and
its Affiliated Companies, in such amount as they reflect the cost of the
services rendered to the Petroleum Operations.

 

73

--------------------------------------------------------------------------------


 

The amounts must be supported by accounting entries and copies of reports
related to the services and works carried out; if an arbitrary sharing is
utilized, there must be proof by means of supportive explanations and
presentation of the rules utilized to arrive at such.

 

The amounts charged are considered provisional amounts arrived at on the basis
of the Contractor’s experience, and they shall be adjusted annually in relation
to the Contractor’s real costs, but they must not exceed the following caps:

 

·                  Before grant of the first Exploitation Authorization : three
percent (3%) of the Petroleum Costs excluding overhead;

 

·                  On the grant of the first Exploitation Authorization : one
and one-half percent (1.5%) of Petroleum Costs not including financial costs and
overhead.

 

These percentages are applied to expenses, not including overhead, which are
chargeable to Petroleum Costs for the Calendar Year under consideration.

 

2.4.2                     Expenses disbursed inside of Mauritania

 

These expenses cover payment related to the following activities and services:

 

·                  General management and general secretarial services;

 

·                  Information and communication ;

 

·                  General administration (law department, insurance, taxes,
computer services) ;

 

·                  Accounting and budget ;

 

·                  Internal audit.

 

They must include services which have actually been required to advance the
Petroleum Operations and which correspond to actual services rendered in
Mauritania by the Contractor or the Affiliated Companies.  They must not result
in cascading of of costs margins.

 

The amount must be actual amounts, whenever direct expenses are involved, and
they must be amounts arrived at by sharing whenever indirect expenses are
involved.  In the latter case, the rules for sharing must be clearly defined and
the amounts must be supported by analytical accounting.

 

2.5                               Expenses not chargeable to Petroleum Costs

 

Payments paid in settlement of expenses, charges or costs not directly
chargeable to Petroleum Operations, and those for which the deduction or
charging for is disallowed by the provisions of the Contract or of this
Appendix, or those which are not necessary for the conduct of Petroleum
Operations, shall not be taken into account and shall not give rise to recovery.

 

74

--------------------------------------------------------------------------------


 

Involved here are these types of payments:

 

a)             Costs of a capital increase;

 

b)             Expenses related to activities downstream of the Delivery Point,
particularly marketing costs;

 

c)              The expenses which relate to the period prior to the Effective
Date;

 

d)             Auditing expenses disbursed by the Contractor further to special
relationships between the entities which make up the Contractor;

 

e)              Expenses borne for meetings, studies and work carried out in
furtherance of the association which ties together the entities which make up
the Contractor and the purpose of which is not the proper conduct of the
Petroleum Operations;

 

f)               Interest, late payment fees, and financial charges other than
those the chargeability of which is authorized pursuant to Article 2.3.9 of this
Appendix.

 

g)              Foreign-exchange losses incurred other than those which are
chargeable under the provisions of this Contract.

 

h)             Foreign-exchange losses which constitute a loss of earnings tied
to risks related to the Contractor’s own capital and self-financing by it.

 

2.6                               Items to be booked as a credit to Petroleum
Costs

 

The following must be credited to the Petroleum Costs account, in particular:

 

2.6.1                     The proceeds from the quantities of Hydrocarbons which
the Contractor takes in furtherance of the provisions of Article 10.2 of the
Contract, multiplied by the related Market Price as defined in Article 14 of the
Contract.

 

2.6.2                     All other receipts, revenues, proceeds, connected
profits, whether ancillary or accessory, directly or indirectly tied to
Petroleum Operations, including in particular those derived from:

 

(A)       The sale of associated substances;

 

(B)       The transport and storage of products owned by Third Parties in the
facilities dedicated to the Petroleum Operations;

 

(C)       Reimbursements originating from insurance companies;

 

(D)       Settlements arising out transactions or liquidations;

 

(E)        Transfers or rentals already declared under Petroleum Costs

 

75

--------------------------------------------------------------------------------


 

(F)         Discounts, rebates, allowances and promotions received which have
not been charged as a deduction from the actual costs of the properties to which
they relate.

 

(G)       Any other income or receipts similar to those  listed above that are
usually deducted from Petroleum Costs.

 

2.7                               Materiel, equipment and facilities sold by the
Contractor

 

2.7.1                     The materials, equipment, facilities, and consumables
which are not used or are not usable shall be withdrawn from Petroleum
Operations ; they must be either downgraded or considered as « junk and waste »,
or bought back by the Contractor for his own needs, or sold to Third Parties or
to Affiliated Companies.

 

2.7.2                     In the event of adisposal to the entities which make
up the Contractor or to their Affiliated Companies, the prices shall be arrived
at pursuant to the provisions of 2-2-3.b of this Appendix, or, should they
exceed those which would be applicable under the provisions of that article,
their price must be agreed by the Parties. Whenever the use of an item of
property related to Petroleum Operations has been temporary and it does not fall
under the price reduction referred to in the above article, the said item shall
be valued so that the Petroleum Costs are debited of a net amount which is
equivalent to the value of the service rendered.

 

2.7.3                     The sales to Third Parties of materials, equipment,
facilities and consumables shall be effected by Contractor at the best possible
price.  All reimbursements or compensation granted to a buyer for a defective
piece of equipment shall be debited to the Petroleum Costs account to the extent
and at the time such are actually paid by the Contractor.

 

2.7.4                     Whenever an asset is used for the benefit of a Third
Party or the Contractor for activities which are not within the scope of this
Contract, the amounts due in exchange therefor must be calculated at a rate
which is not less than actual costs, unless the Ministry agrees otherwise.

 

ARTICLE 3:  DETERMINATION OF THE RATIO « R »

 

3.1                               For the purpose of arriving at the value of
the “R” ratio in application of Article 10.3 of the Contract, the Petroleum
Costs which impact the calculation of Net Cumulative Revenues and of Cumulative
Investments shall be categorized and recorded separately according to the
following categories.

 

3.2                               Exploration Petroleum Costs

 

They are the Petroleum Costs incurred in the exploration Petroleum Operations
inside an Exploration Perimeter, included in an Annual Work Program approved
pursuant to the provisions of the Contract, and they shall include, without
limitation:

 

76

--------------------------------------------------------------------------------


 

3.2.1                     Geochemical, geophysical, paleontological, geological,
topographical studies and the seismic campaigning as well as studies and
interpretations related thereto.

 

3.2.2                     Coring, exploration wells, appraisal wells and wells
drilled to supply water.

 

3.2.3                     Labor costs, materiel, supplies and services used to
service exploration wells or appraisal wells of a discovery and which are not
completed as producers.

 

3.2.4                     Equipment utilized exclusively to enhance and justify
the objectives listed in Articles 3.2.1, 3.2.2 and 3.2.3 here above, including
access roads and acquired geological and geophysical information.

 

3.2.5                     That portion of the Petroleum Costs incurred in
construction of facilities and equipment, the overhead chargeable to exploration
Petroleum Costs as such is derived from a fair allocation of the Petroleum Costs
taken as a whole (including overhead) between exploration Petroleum Costs and
the Petroleum Costs taken as a whole, with exception of overhead.

 

3.2.6                     All the other Petroleum Costs incurred for the purpose
of exploration between the Effective Date and the startup of the commercial
production of Hydrocarbons that are not included in Article 3.3 here below.

 

3.3                               Petroleum Costs of Development

 

They are the Petroleum Costs incurred in development Petroleum Operations
related to an Exploitation Authorization, and they include, without limitation:

 

3.3.1                     Development and production wells, including
water-injection wells and gas-injection wells drilled for the purpose of
enhancing recovery of Hydrocarbons as well as those intended to sequester and
conserve natural gas.

 

3.3.2                     The wells which have been completed by setting casing
or equipment after a well has been drilled with intent to complete it as a
producer well or a water-injection well or a gas-injection well drilled for the
purpose of increasing the recovery rate of Hydrocarbons as well as those wells
the purpose of which is sequestration and conservation of natural gas.

 

3.3.3                     The costs of equipment related to production,
transport and storage to the Delivery Point, such as pipelines, flow-lines,
processing and production units, equipment on the well-head, underwater
equipment, systems to increase recovery of Hydrocarbons, offshore platforms,
production floating unit and/or production and storage floating units (FPO and
FPSO), storage facilities, export terminals, port installations and auxiliary
equipment, as well as access roads in relation to production activities.

 

77

--------------------------------------------------------------------------------


 

3.3.4                     Engineering studies and design studies related to the
equipment referred to in Article 3.3.3.

 

3.3.5                    The cost of construction, the overhead chargeable to
Development Costs, as these are calculated according to the ratio of Development
Costs over total Petroleum Costs, excluding overhead.

 

3.3.6                     Financial charges pertaining to the financing of
Development Costs are excluded.

 

3.4                               Exploitation Petroleum Costs

 

These are the Petroleum Costs incurred in an Exploitation Perimeter consequent
to the startup of commercial Hydrocarbons production and which are neither
exploration costs nor development costs nor overhead.

 

Exploitation costs include more particularly the reserves built up for the
purpose of meeting losses or charges, including the reserve to fund the
Rehabilitation  Plan, which reserve has been paid in full to the sequestered
account opened for the purpose of financing rehabilitation of the site works in
accordance with Article 23.2 of the Contract.

 

The portion of overhead which has not been allocated to either exploration or
development costs shall be included in exploitation costs.

 

3.5                               It is understood that depreciation of assets
as calculated for the determination of taxable profits pursuant to the
provisions of Article 4 here below are not Petroleum Costs and consequently,
they do not enter into the determination of the Ratio “R”.

 

ARTICLE 4:  CHARGES WHICH ARE DEDUCTIBLE FOR DETERMINATION OF THE  INDUSTRIAL
AND COMMERCIAL INCOME TAX

 

4.1                               Deductible charges

 

In accordance with Article 70 of the Crude Hydrocarbons Code, the charges which
are deductible for the determination of the  Industrial and Commercial Income
Tax are made up of the following items, within the limits prescribed by this
Accounting Procedure, and excluding those charges which are non-deductible as
specified in Title 6 of the Crude Hydrocarbons Code and of costs non-chargeable
to Petroleum as specified in Article 2.5 here above of this Appendix:

 

·                  The exploitation Petroleum Costs, as defined in the
provisions of this Accounting Procedure ;

 

·                  The overhead  in accordance with the provisions of
Article 2-4 here above of this Appendix;

 

78

--------------------------------------------------------------------------------


 

·                  Depreciation of assets which make up the development
Petroleum Costs in according with the provisions of Article 4.2 below;

 

·                  Interest, interest for late payments, and financial charges,
in accordance with the Article 2.3.9 here above ;

 

·                  Loss or wastage of materials and property arising out of
destruction or casualty, uncollectible debts, and compensation paid to Third
Parties on account of legal liability (unless these damages were caused by the
Gross Negligence of the Contractor) ;

 

·                  Reserves which are reasonable and justified created for the
purpose of meeting losses or clearly defined charges which the prevailing
circumstances make probable;

 

·                  The non-recovered portion of deficits related to previous
years within a limit of five (5) years following the fiscal year that shows a
deficit.

 

4.2                               Depreciation of fixed assets

 

Fixed assets of the Contractor that are required for Petroleum Operations are
depreciated according to a straight-line dereciation method.

 

The minimum span of the depreciation period shall be:

 

·                  ten (10) Calendar Years for assets related to the transport
of Hydrocarbons production by pipeline;

 

·                  five (5) Calendar Years for the other fixed assets.

 

The period of depreciation shall begin with the Calendar Year during which the
said fixed assets have been acquired, or from the Calendar Year during which the
fixed assets were placed into normal service if such latter year is after, pro
rata temporis, the first Calendar Year in question.

 

4.3                               Exploration Petroleum Costs

 

The petroleum Exploration Costs incurred by the Contractor for the Exploration
Perimeter, including particularly the expenses of geological and geophysical
exploration studies and the expenses of exploration drilling and appraisal of a
discovery (excluding productive wells, which shall be considered assets which
fall under the provisions of Article 4.2 here above of this Appendix), are
considered charges deductible in full from the year they are entered on the
books or they may be depreciated at the rate chosen by the Contractor.

 

79

--------------------------------------------------------------------------------


 

ARTICLE 5:  INVENTORIES

 

5.1                               Frequency

 

The Contractor shall keep a permanent inventory in both quantity and value of
all property used in Petroleum Operations and he shall, with reasonable
frequency, and not less than once a year, proceed to take a physical inventory
as required by the Parties.

 

5.2                              Notification

 

Written notification of the intention to take a physical inventory must be sent
by the Contractor not less than ninety days (90) days prior to the commencement
of the taking of such inventory, so that the Ministry and the entities which
make up the Contractor may if they wish be represented at their own expense
during the taking of said inventory.

 

5.3                               Information

 

Should the Ministry or an entity which makes up the Contractor not be
represented when an inventory is taken, such Party will remain bound by the
result of the inventory taken by the Contractor, who must furnish to said Party
a copy of the said inventory.

 

ARTICLE 6:  STATEMENTS OF OPERATIONS AND WORK, STATUS REPORTS

 

6.1                               Principles

 

Other than the statements and supply of information provided for elsewhere, the
Contractor must submit to the Ministry under terms, conditions and timelines
indicated below, the details of its operations and works carried out as they
have been booked in its accounts, documents, reports and statements which it
must keep in relation to the Petroleum Operations.

 

6.2                               Statement of variations in fixed assets
accounting and in inventory of materiel and consumables.

 

This statement must be received by the Ministry not later than the fifteenth day
(15th) day of the first month of each calendar Quarter. In particular, it shall
state, for the preceding quarter what was acquired and created by way of fixed
assets, of materiel and of consumables required for Petroleum Operations, for
each deposit, and by major categories, as well as disposal of these items
(assignments, wastage and losses, destruction, discarding and junk).

 

6.3                               Statement of the quantities of Crude Petroleum
and of Natural Gas which have been transported during each month

 

Such statement must reach the Ministry not later than the fifteenth (15th) day
of each month.  For each deposit, it shall indicate the quantities of Crude
Petroleum and of Natural Gas which have been transported in the course of the
preceding month, between the field and the point of export or delivery, as well
as the identification of the pipeline utilized and the cost of transport paid,

 

80

--------------------------------------------------------------------------------


 

whenever transport was carried out by Third Parties.  The statement must also
show how the products transported in such manner are shared between the Parties.

 

6.4                               Statement of the recovery of Petroleum Costs

 

This statement must reach the Ministry not later than the fifteenth (15th) day
of each month.  It shall show, for the preceding month, the breakdown of the
Petroleum Costs account and must reflect, in particular, the following:

 

·                  The Petroleum Costs which remain to be recovered as of the
end of the preceding month;

 

·                  The Petroleum Costs related to activities during the month in
question;

 

·                  The Petroleum Costs recovered in the course of the month
indicating in particular quantities and value of production involved for this
purpose;

 

·                  The amounts which are booked to reduce or diminish Petroleum
Costs in the course of the month in question;

 

·                  The unrecovered Petroleum Costs as of the end of that month.

 

6.5                               Statement of the determination of the ratio
« R »

 

This statement must reach the Ministry not later than the fifteenth (15th) day
of the first month of each Quarter.  It shall highlight each of the factors
which enter into the determination of the “R” ratio as defined in Article 3 of
this Accounting Procedure, as well as the resulting value of the ratio, which
ratio is applicable during the subject Quarter.

 

6.6                               Inventories of Crude Petroleum and of Natural
Gas

 

This statement must reach the Ministry not later than the fifteenth (15th) day
of each month.  It shall specify for the preceding month and for each storage
location:

 

·                  Inventory at the commencement of the month;

 

·                  Addition to inventory in the course of the month;

 

·                  Withdrawals from inventories during the course of the month;

 

·                  Theoretical level of the inventory at the end of the month;

 

·                  Inventory at the end of the month taken by measurement;

 

·                  An explanation for discrepancies, if any.

 

81

--------------------------------------------------------------------------------


 

6.7                               Tax returns

 

The Contractor shall supply the Ministry with a copy of all returns which the
entities which make up the Contractor are required to file with the Tax
Administrations responsible for determining tax basis; and in particular, those
which pertain to the BIC tax on together with all annexes, documents, and
supporting information attached thereto.

 

6.8                              Statement of payments of taxes and fees

 

Not later than the fifteenth (15th) day of the first month of each Quarter, the
Contractor shall prepare and submit to the Ministry a statement showing taxes,
fees, and dues of any kind paid by it in the course of the preceding calendar
Quarter; it shall detail precisely the nature of the tax, fee and dues involved
(surface rentals, customs duties, etc.), the kind of payment involved (on
account, balances, corrections, etc.), the date and the amount of each payment,
the designation of the tax collector responsible for the collection, and other
further useful information.

 

6.9                               Special provisions

 

The statements, lists, and information referred to in Articles 6.2 to 6.8 shall
be produced and submitted in accordance with printed forms issued by the
Ministry, after consultation with the Contractor.

 

The Ministry may, as needed, request that the Contractor furnish it with all
other statements, reports and information that the Ministry deems useful.

 

82

--------------------------------------------------------------------------------


 

APPENDIX 3:  MODEL BANK GUARANTEE

 

Attached and being an integral part of the Contract between the Islamic Republic
of Mauritania and the Contractor (On letterhead of the Bank)

 

To the Honorable Minister in Charge of Crude Hydrocarbons,

Nouakchott

Mauritania

Amount :

In letters :

 

We have been informed that, upon the date of      , the Mauritanian State
entered into an exploration-production contract with the Contractor constituted
by the following entities:

 

Kosmos Energy Mauritania

 

Grand Cayman

 

Kosmos Energy Mauritania          , address           is the Principal and has
been so designated here below.

 

Pursuant to Article 4.6  of this Contract, a bank guarantee of proper discharge
of the minimum work obligations, for work committed to for each phase of the
Exploration Period of the contract,  must be  remitted to the State.

 

That said, we (name of bank                , address                       )
referred to hereafter as «the Bank», upon instructions from the Principal,
commit ourselves through this Guarantee, in an irrevocable fashion, to pay to
the Mauritanian State, independently of the validity and legal merits under the
Contract in question and without raising any exception, nor objection arising
from the said Contract, upon your first demand, any amount up to the maximum
amount cited above in this letter of of guarantee, upon receipt  by ourselves of
a demand for payment duly signed and a written confirmation on your part
certifying that the Contractor has not fulfilled the minimum work obligations
above-mentioned and specifying the nature as well of the estimated cost of the
work not executed.

 

For reasons of identification, your written demand for payment will only be
considered valid if it reaches us through the intermediary of our corresponding
bank located in Mauritania (name       , address           ), accompanied by a
declaration of the latter certifying that it proceeded with the verification of
your signature.

 

Your call is also acceptable to the extent that it is fully transmitted to us by
the bank in question by means of a telex/SWIFT confirming that it has sent us
the original by registered mail or by another courier service and that the
signature appearing there was verified by the latter.

 

The amount of the Guarantee shall be reduced by the amount of the expenditures
made  by                 , upon receipt by the Bank of a copy of a work
completion statement signed by the Mauritanian State and attesting to said
expenditures and to the resulting new Guarantee amount, in accordance with the
model in Annex A.

 

83

--------------------------------------------------------------------------------


 

Our guarantee is valid up until the                                   (provide
for 6 months after the end of the phase in question of the Exploration Period)
and shall terminate automatically and entirely if your demand for payment or the
telex/SWIFT does not reach us at the address here above by such date at the
latest, whether it is a business day or not.

 

All the bank fees in connection with this guarantee are at the expense of the
Principal.

 

This guarantee is subject to the « Uniform Rules for Demand Guarantees of the
ICC » of the International Chamber of Commerce (ICC Publication in force
No. 758).

 

·              Signature of the authorized representative and seal of the Bank

 

Annex A

 

Model notification of expenditure and reduction of guarantee to be used

 

Notification of expenditure and reduction of guarantee

 

To the Minister in Charge of Crude Hydrocarbons

 

Mauritanian State

 

Nouakchott

 

Mauritania

 

Purpose:  Notification of expenditure and reduction of guarantee amount ref.
XXXX

 

Honorable Minister,

 

We refer to the Exploration and Production Contract signed on         , as well
as the bank guarantee of proper discharge in the initial amount of USD
      given by           on            under reference no.           .

 

On          the amounts expended were USD        .  Accordingly the amount of
said guarantee is reduced to          (numbers plus letters).

 

Polite closure statement

 

Date:

 

Signature of Contracting Entity

Confirmation of Principal (KOSMOS ENERGY)

 

“Stamp of the Minister in charge of Hydrocarbons, authorized signature

Preceded by the statement “Agreed for the reduction of the guarantee in question
in the amount of XXXX”

NAME + FUNCTION + STAMP of the Minister”

 

84

--------------------------------------------------------------------------------